


Exhibit 10.8

 

ASSET PURCHASE AGREEMENT

 

between

 

WINLAND ELECTRONICS, INC.

 

and

 

NORTECH SYSTEMS, INC.

 

Dated as of November 15, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

ARTICLE 1 DEFINITIONS AND TERMS

1

1.1

Certain Definitions

1

1.2

Other Terms

8

1.3

Other Definitional Provisions

8

ARTICLE 2 PURCHASE AND SALE

9

2.1

Purchase and Sale of Conveyed Assets and Assumption of Liabilities

9

2.2

Purchase Price

10

2.3

Working Capital Adjustment

10

2.4

Inventory Obligations

12

2.5

Allocation of Purchase Price

12

2.6

Closing; Delivery and Payment

12

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER

14

3.1

Organization

14

3.2

Authority; Binding Effect

14

3.3

Noncontravention

15

3.4

Governmental Consents and Approvals

15

3.5

Financial Information; Books and Records

15

3.6

Absence of Certain Changes or Events

15

3.7

Litigation and Claims

16

3.8

Compliance with Laws

16

3.9

Material Contracts

16

3.10

Intellectual Property

17

3.11

Assets

17

3.12

Taxes

17

3.13

Employee Benefits

18

3.14

Brokers

19

3.15

Environmental Matters

19

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER

20

4.1

Organization and Qualification

20

4.2

Corporate Authorization

20

4.3

Binding Effect

20

4.4

Noncontravention

20

4.5

Consents and Approvals

21

4.6

Litigation and Claims

21

4.7

Financial Capability

21

4.8

Brokers

21

ARTICLE 5 COVENANTS

21

5.1

Access

21

5.2

Seller’s Conduct of Business

22

5.3

Purchaser’s Conduct of Business

22

5.4

Reasonable Best Efforts; Certain Governmental Matters

23

5.5

Employees

23

 

i

--------------------------------------------------------------------------------


 

5.6

Further Assurances; Consents

24

5.7

Purchaser’s Investigation; No Additional Representations

24

5.8

Bulk Transfer Laws

25

5.9

Covenant-Not-To-Compete Agreement

25

5.10

Purchaser Lease Agreement

25

5.11

Seller Sublease Agreement

25

5.12

Manufacturing Agreement

25

5.13

Compliance with WARN, Etc.

25

5.14

Litigation Support

25

5.15

Tax Matters

26

5.16

Trademarks; Names

26

5.17

Post-Closing Reconciliation of Accounts

27

5.18

Payment of Assumed Liabilities

27

5.19

No Solicitation

27

ARTICLE 6 CONDITIONS TO CLOSING

28

6.1

Conditions to the Obligations of Purchaser and Seller

28

6.2

Conditions to the Obligations of Purchaser

28

6.3

Conditions to the Obligations of Seller

29

ARTICLE 7 SURVIVAL AND INDEMNIFICATION

29

7.1

Survival

29

7.2

Indemnification by Purchaser

29

7.3

Indemnification by Seller

30

7.4

Indemnification Procedures

30

7.5

Exclusive Remedy; Limitation of Remedy

31

7.6

Characterization of Indemnification Payments

31

7.7

Computation of Losses Subject to Indemnification

31

7.8

Limitations on Liability

31

7.9

Mitigation

32

7.10

Waiver of Conditions; Indemnity

32

ARTICLE 8 TERMINATION

32

8.1

Termination

32

8.2

Effect of Termination

32

ARTICLE 9 MISCELLANEOUS

33

9.1

Notices

33

9.2

Specific Performance

34

9.3

Amendment; Waiver

34

9.4

Assignment

34

9.5

Entire Agreement

34

9.6

Fulfillment of Obligations

34

9.7

Parties in Interest

34

9.8

Public Disclosure

34

9.9

Return of Information

35

9.10

Expenses

35

9.11

Schedules

35

9.12

Governing Law

35

9.13

Consent to Jurisdiction

35

 

ii

--------------------------------------------------------------------------------


 

9.14

Waiver of Jury Trial

36

9.15

Counterparts

36

9.16

Headings

36

9.17

Severability

36

 

List of Schedules

 

1.1(a)

Excluded Names, Logo and Marks

1.1(b)

Other Excluded Assets

1.1(c)

Permitted Encumbrances

2.1(a)(i)

Equipment

2.1(a)(ii)

Assumed Contracts

2.1(a)(iii)

Inventory

2.1(a)(iv)

Accounts Receivable

2.1(c)

Assumed Liabilities

2.5

Allocation of Purchase Price

3.4

Required Governmental Consents

3.5

Financial Statements

3.6

Material Occurrences

3.7

Pending or Threatened Litigation

3.9

Material Contracts

3.10(a)

Intellectual Property

3.10(b)

Claims Against Intellectual Property

3.12

Taxes

3.13

Employee Benefit Plans

3.15

Environmental Matters

4.5

Purchaser Required Governmental Consents

4.6

Purchaser Pending or Threatened Litigation

5.5(e)

Current Employees

5.5(f)

Former Employees

 

List of Exhibits

 

A

Form of Bill of Sale

B

Form of Assignment and Assumption Agreement

C

Form of Seller’s Secretary’s Certificate

D

Form of Seller’s Officer’s Certificate

E

Form of Purchaser’s Secretary’s Certificate

F

Form of Purchaser’s Officer’s Certificate

G

Form of Covenant-Not-To-Compete Agreement

H

Purchaser Lease Agreement

I

Seller Sub1ease Agreement

J

Manufacturing Agreement

 

iii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of November 15,
2010 by and between Winland Electronics, Inc., a Minnesota corporation
(“Seller”), and Nortech Systems, Inc., a Minnesota corporation (“Purchaser”).

 

RECITALS:

 

WHEREAS, the Seller is engaged in the Business (as defined below) and owns the
Conveyed Assets (as defined below); and

 

WHEREAS, the parties hereto desire that the Seller shall sell and transfer to
Purchaser and Purchaser shall purchase from the Seller all of the Conveyed
Assets and assume all of the Assumed Liabilities (as defined below), upon the
terms and conditions set forth herein;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals, which are hereby
incorporated by reference herein, of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth, the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS AND TERMS

 

1.1           Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth or as referenced below:

 

“Affiliate” shall mean, with respect to any Person, any other person directly or
indirectly controlling, controlled by, or under common control with, such Person
specified.  The term “control” as used in the immediately preceding sentence,
means the ownership of more than 50% of the shares of stock entitled to vote for
the election of directors in the case of a corporation and more than 50% of the
voting power in the case of a business entity other than a corporation.

 

“Agreement” shall mean this Agreement, as the same may be amended or
supplemented from time to time in accordance with the terms hereof, and all
Exhibits and Schedules hereto.

 

“Allocation” shall have the meaning set forth in Section 2.5 hereof.

 

“Alternative Proposal” shall have the meaning set forth in Section 5.19 hereof.

 

“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 2.6(b)(ii) hereof.

 

“Assumed Contracts” shall have the meaning set forth in
Section 2.1(a)(ii) hereof.

 

1

--------------------------------------------------------------------------------


 

“Assumed Liabilities” shall have the meaning set forth in Section 2.1(c) hereof.

 

“Benefit Plans” shall mean each “employee benefit plan”, as such term is defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974
(“ERISA”), and each personnel policy, employee manual or other statement of
rules or policies concerning employment, stock option plan, stock purchase plan,
stock appreciation rights plan, collective bargaining agreement, bonus plan,
incentive award plan, workers’ compensation, vacation and sick leave policy,
fringe benefit plan, life, health, dental, vision, hospitalization or disability
plan, severance pay plan, deferred compensation agreement, employment or
consulting agreement, change in control arrangement, and other Contracts and
commitments concerning employment.

 

“Bill of Sale” shall have the meaning set forth in Section 2.6(b)(i) hereof.

 

“Business” shall mean Seller’s Electronics Manufacturing Services (EMS) business
in the manner conducted by Seller with the Conveyed Assets on the date hereof. 
For clarification, the Business shall not include Seller’s proprietary
monitoring device assets.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Minneapolis, Minnesota, USA are authorized or obligated by law or
executive order to close.

 

“Claim” shall have the meaning set forth in Section 7.4 hereof.

 

“Claim Notice” shall have the meaning set forth in Section 7.4 hereof.

 

“Closing” shall mean the closing of the transactions contemplated by this
Agreement.

 

“Closing Date” shall have the meaning set forth in Section 2.6(a) hereof.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” shall mean that certain letter agreement regarding
confidential materials, dated June 15, 2010 between Seller and Purchaser
relating to the Business.

 

“Conveyed Assets” shall have the meaning set forth in Section 2.1(a) hereof, it
being understood that the Conveyed Assets do not include the Excluded Assets.

 

“Covenant-Not-To Compete Agreements” shall have the meaning set forth in
Section 5.9 hereof.

 

“Current Employees” shall have the meaning set forth in Section 5.5(a) hereof.

 

“Disclosure Schedules” shall have the meaning set forth in the preamble to
Article 3 hereof.

 

2

--------------------------------------------------------------------------------


 

“Employee” shall mean all individuals employed by the Business and listed on
Schedule 5.5(e) hereto or hired or designated for the Business after the date of
such Schedule, who, as of the Business Day immediately preceding the Closing
Date are employed by the Business.

 

“Environment” shall mean soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plan and animal
life and any other environmental medium or natural resource.

 

“Environmental, Health and Safety Liabilities” shall mean any cost, damages,
expense, liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law, including those
consisting of or relating to:

 

(a)              any environmental, health or safety matter or condition
(including on-site or off-site contamination, occupational safety and health
regulation of any chemical substance or product);

 

(b)              any fine, penalty, judgment, award, settlement, legal or
administrative proceeding, damages, loss, claim, demand or response, remedial or
inspection cost or expense arising under any Environmental Law or Occupational
Safety and Health Law;

 

(c)              financial responsibility under any Environmental Law or
Occupational Safety and Health Law for cleanup costs or corrective action,
including any cleanup, removal, containment or other remediation or response
actions (“Cleanup”) required by any Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resources damages; or

 

(d)              any other compliance, corrective or remedial measure required
under any Environmental Law or Occupational Safety and Health Law.

 

The terms “removal,” “remedial” and “response action” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (CERCLA).

 

“Environmental Law” means any Legal Requirement that requires or relates to:

 

(a)              advising appropriate authorities, employees or the public of
intended or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits or other prohibitions and the commencement of
activities, such as resource extraction or construction, that could have a
significant impact on the Environment;

 

(b)              preventing or reducing to acceptable levels the release of
pollutants or hazardous characteristics of wastes that are generated;

 

(c)              reducing the quantities, preventing the release or minimizing
the hazardous

 

3

--------------------------------------------------------------------------------


 

characteristics of wastes that are generated;

 

(d)              assuring that products are designed, formulated, packaged and
used so that they do not present unreasonable risks to human health or the
Environment when used or disposed of;

 

(e)              protecting resources, species or ecological amenities;

 

(f)               reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil or other potentially
harmful substances;

 

(g)              cleaning up pollutants that have been Released, preventing the
threat of release or paying the costs of such clean up or prevention; or

 

(h)              making responsible parties pay private parties, or groups of
them, for damages done to their health or the Environment or permitting
self-appointed representatives of the public interest to recover for injuries
done to public assets.

 

“Equipment” shall have the meaning set forth in Section 2.1(a)(i) hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that together with Seller would have been deemed a “single employer” within the
meaning of Section 4001(b) of ERISA at any time within the five-year period
ending on the Closing Date.

 

“Excluded Assets” shall mean, (i) all cash and cash equivalents, (ii) all
losses, loss carryforwards and rights to receive refunds, credits and credit
carryforwards with respect to any and all Taxes, to the extent attributable to a
taxable period ending on or prior to the Closing Date, including, without
limitation, interest thereon, (iii) its corporate books and records, (iv) all
insurance recoveries due to it and relating to periods prior to the Closing
Date, (v) except as expressly set forth herein, all assets of any of its
employee benefit plans, (vi) the “Winland Electronics” name and logo and any and
all rights to the trade names and trademarks listed on Schedule 1.1(a),
(vii) stock, shares, units, interests and other ownership and/or equity or debt
securities held by Seller in another entity, (viii) any and all assets not used
exclusively in the Business, (ix) all assets to be retained by Seller but made
available to Purchaser pursuant to the Purchaser Lease Agreement or other
agreements hereunder, (x) all rights existing under all contracts to which
Seller is a party, except for any Assumed Contracts, (xi) any Seller’s rights
under or pursuant to this Agreement and agreements entered into pursuant to this
Agreement, (xii) control of the attorney-client privilege with respect to
Seller, (xii) any assets listed on Schedule 1.1(b) hereto, and (xiv) assets not
specifically listed and identified on Schedule 2.1(a).

 

“Excluded Liabilities” shall have the meaning set forth in
Section 2.1(d) hereof.

 

“Facility” shall mean Seller’s office and manufacturing facility and
improvements located at 1950 Excel Drive, Mankato Minnesota, 56001.

 

4

--------------------------------------------------------------------------------


 

“Final Net Receivables” shall have the meaning set forth in
Section 2.3(c) hereof.

 

“Financial Statements” shall mean the financial data set forth in Schedule 3.5
hereto.

 

“Governmental Authority” shall mean any supranational, national, federal, state
or local judicial, legislative, executive or regulatory authority.

 

“Governmental Authorization” shall mean all licenses, permits, certificates and
other authorizations and approvals required to carry on the Business as
conducted as of the date of this Agreement under the applicable laws, ordinances
or regulations of any Governmental Authority.

 

“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Activity” shall mean the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
release, storage, transfer, transportation, treatment or use (including any
withdrawal or other use of groundwater) of Hazardous Material in, on, under,
about or from the Facility or any part thereof into the Environment and any
other act, business, operation or thing that increases the danger, or risk of
danger, or pose an unreasonable risk of harm, to persons or property on or off
the Facility.

 

“Hazardous Material” shall mean any substance, material or waste which is or
will foreseeably be regulated by any Governmental Authority, including any
material, substance or waste which is defined as “hazardous waste,” hazardous
material,” hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” containment,” “toxic waste” or “toxic substance” under any
provision of Environmental Law, and including petroleum, petroleum products,
asbestos, presumed asbestos-containing material or asbestos-containing material,
urea formaldehyde and polychlorinated biphenyls.

 

“Hired Employees” shall have the meaning set forth in Section 5.5(b) hereof.

 

“Income Tax” or “Income Taxes” shall mean all Taxes based upon, measured by, or
calculated with respect to (i) gross or net income or gross or net receipts or
profits (including, but not limited to, any capital gains, minimum taxes and any
Taxes on items of tax preference, but not including sales, use, real or personal
property transfer or other similar Taxes), (ii) multiple bases (including, but
not limited to, corporate franchise, doing business or occupation Taxes) if one
or more of the bases upon which such Tax may be based, measured by, or
calculated with respect to is described in clause (i) above, or
(iii) withholding taxes measured by, or calculated with respect to,
distributions (other than wages).

 

“Indemnified Parties” shall have the meaning set forth in Section 7.3(a) hereof.

 

“Indemnifying Party” shall have the meaning set forth in Section 7.4 hereof.

 

“Independent Accounting Firm” shall have the meaning set forth in
Section 2.3(c) hereof.

 

5

--------------------------------------------------------------------------------


 

“Intellectual Property” shall mean patents, patent applications, trade secrets,
trademarks, service marks, trade dress and copyrights.

 

“Inventories” shall mean all inventory, including raw materials, packaging
supplies, work-in-process or finished goods owned by Seller and used exclusively
in the Business.

 

“IRS” shall mean the Internal Revenue Service of the United States.

 

“Key Employees  Thomas J. de Petra and Glenn Kermes.

 

“Knowledge of Seller” shall mean, and shall be restricted to, the actual
knowledge of only the Key Employees.

 

“Laws” shall include any federal, state, foreign or local law, statute,
ordinance, rule, regulation, order, injunction, judgment or decree.

 

“Liabilities” shall mean any and all debts, liabilities and obligations, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable.

 

“Liens” shall mean any lien, security interest, mortgage, charge or similar
encumbrance.

 

“Losses” shall have the meaning set forth in Section 7.2 hereof.

 

“Manufacturing Agreement” shall have the meaning set forth in Section 5.12
hereof.

 

“Material Adverse Effect” shall mean any change or effect that has occurred
prior to the date of determination of the occurrence of the Material Adverse
Effect, that is materially adverse to the Business taken as a whole; provided,
however, in no event shall any of the following, alone or in combination, be
deemed to constitute, nor shall any adverse circumstance, change or effect
arising out of any of the following be, a Material Adverse Effect: (i) any
change or effect resulting from compliance with the terms and conditions of this
Agreement; (ii) any change or effect that results from changes affecting any of
the industries in which the Business operates generally or the United States or
worldwide economy generally; (iii) any natural disaster or any acts of
terrorism, sabotage, military action or war (whether or not declared) or any
escalation or worsening thereof; (iv) failure to meet internal forecasts or
published financial projections, forecasts or revenue or earning predictions;
(v) any change or effect resulting from the announcement or pendency of the
transactions contemplated by this Agreement, including loss of any employees,
customers, suppliers, partners or distributors; or (vi) any change, effect or
development arising from or related to items listed on or set forth in a
schedule referenced in connection with and setting forth disclosures and/or
exceptions with respect to any of Seller’s representations or warranties herein.

 

“Material Contracts” shall have the meaning set forth in Section 3.9(a) hereof.

 

6

--------------------------------------------------------------------------------

 

“Minimum Inventory Consumption Amount” shall have the meaning set forth in
Section 2.4(b) hereof.

 

“Net Receivables of the Business” shall mean in the aggregate, the accounts
receivable of the Business less the accounts payable of the Business.

 

“Net Receivables Statement” shall have the meaning set forth in
Section 2.3(a) hereof.

 

“Notice of Disagreement” shall have the meaning set forth in
Section 2.3(b) hereof.

 

“Notice Period” shall have the meaning set forth in Section 7.4 hereof.

 

“Permits” shall have the meaning set forth in Section 3.8(b) hereof.

 

“Permitted Encumbrances” shall mean (i) all liens, security interests,
mortgages, charges or encumbrances set forth on Schedule 1.1(c) hereto,
(ii) statutory liens, charges or encumbrances arising out of operation of Law
with respect to an Assumed Liability incurred in the ordinary course of business
and which is not delinquent, (iii) such liens, charges or encumbrances and other
imperfections of title as do not detract from the value or impair the use of the
property subject thereto, or (iv) liens for Taxes not yet due or which are being
actively contested in good faith by appropriate proceedings.

 

“Person” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization.

 

“Purchase Price” shall have the meaning set forth in Section 2.2 hereof.

 

“Purchaser” shall have the meaning set forth in the heading of this Agreement
and shall include its Affiliates.

 

“Purchaser Indemnified Parties” shall have the meaning set forth in
Section 7.3(a) hereof.

 

“Purchaser Lease Agreement” shall have the meaning set forth in Section 5.10
hereof.

 

“Qualified Plans” shall have the meaning set forth in Section 3.13(c) hereof.

 

“Seller” shall have the meaning set forth in the heading of this Agreement.

 

“Seller Indemnified Parties” shall have the meaning set forth in Section 7.2
hereof.

 

“Seller Sublease Agreement” shall have the meaning set forth in Section 5.11
hereof.

 

“Straddle Taxable Period” shall have the meaning set forth in
Section 5.15(b) hereof.

 

7

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean an entity as to which Seller or Purchaser or any other
relevant entity, as the case may be, owns directly or indirectly fifty percent
(50%) or more of the voting power or other similar interests.

 

“Target Net Receivables” shall mean the amount of Six Hundred Thousand Dollars
($600,000).

 

“Tax” or “Taxes” shall mean all taxes, charges, duties, fees, levies or other
assessments, including but not limited to, income, excise, property, sales,
value added, profits, license, withholding (with respect to compensation or
otherwise), payroll, employment, net worth, capital gains, transfer, stamp,
social security, environmental, occupation and franchise taxes, imposed by any
Governmental Authority, and including any interest, penalties and additions
attributable thereto.

 

“Tax Return” or “Tax Returns” shall mean any return, report, declaration,
information return, statement or other document filed or required to be filed
with any Governmental Authority in connection with the determination, assessment
or collection of any Tax or the administration of any Laws relating to any Tax.

 

“Treasury Regulations” means the Income Tax Regulations promulgated under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

 

“WARN” shall mean the Worker Adjustment and Retraining Notification Act.

 

1.2           Other Terms.  Other terms may be defined elsewhere in the text of
this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.

 

1.3           Other Definitional Provisions.

 

(a)           The words “hereof,” “herein,” “hereto” and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular provision of this Agreement.

 

(b)           The terms defined in the singular shall have a comparable meaning
when used in the plural, and vice versa.

 

(c)           The terms “dollars” and “$” shall mean United States dollars.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 2

PURCHASE AND SALE

 

2.1           Purchase and Sale of Conveyed Assets and Assumption of Liabilities

 

(a)           On the terms and subject to the conditions set forth herein, at
the Closing, Seller agrees to sell convey to Purchaser and Purchaser agrees to
purchase, acquire and accept from Seller, free and clear of all Liens, other
than Permitted Encumbrances and Liens created in connection with the
transactions contemplated herein, all of the right, title and interest of Seller
in and to the assets, properties and rights identified and listed on Schedule
2.1(a) for each of the categories set forth in the following clauses, as the
same shall exist as of the Closing, but with the exception of the Excluded
Assets (collectively, the “Conveyed Assets”):

 

(i) the furniture, equipment, machinery, supplies, personal property and other
tangible property owned, leased or licensed by Seller set forth on Schedule
2.1(a)(i) (collectively, the “Equipment”);

 

(ii) the contracts, licenses, agreements and commitments set forth on Schedule
2.1(a)(ii) (“Assumed Contracts”);

 

(iii) the Inventories of the Business set forth on Schedule 2.1(a)(iii);

 

(iv) all billed and unbilled accounts receivable and all correspondence with
respect thereto, including without limitation, all trade accounts receivable,
notes receivable from customers, vendor credits and all other obligations from
customers with respect to sales of services, whether or not evidenced by a note
as set forth on Schedule 2.1(a)(iv);

 

(v) all rights of Seller under or pursuant to all warranties, representations
and guaranties made by suppliers, manufacturers and contractors only to the
extent relating to the Business or affecting the Conveyed Assets and only to the
extent transferable;

 

(vi) all customer and vendor lists only to the extent relating to the Business,
and all files and documents (including credit information) only to the extent
relating to customers and vendors of the Business, and other business and
financial records, files, books and documents (whether in hard copy or computer
format) only to the extent relating to the Conveyed Assets or the Business;
provided, however, that the Seller may redact any information not related to the
Business therein; and

 

(vii) the goodwill and going concern value of the Business.

 

Notwithstanding the foregoing, but subject to the provisions of
Section 2.1(b) and Section 5.6, Seller shall be required to transfer, assign or
convey any of its interest in any Assumed Contract only to the extent that
Seller has the right and ability to make such transfer and no action hereunder
shall constitute an assignment thereof except to such extent.

 

9

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything to the contrary contained in this
Agreement or in any other agreement described herein, all risk of loss or damage
with respect to the Conveyed Assets shall pass to Purchaser and Purchaser’s
Affiliates upon the Closing and Seller shall not be liable for any loss or
injury to the Conveyed Assets thereafter.  Following the Closing, the Conveyed
Assets shall not be insured by Seller against loss or injury however caused. 
Where loss or injury occurs to Conveyed Assets, for which Seller is liable,
Seller shall be responsible for the cost of removing and disposing of such
Conveyed Assets and the cost of any clean up and remediation resulting from the
loss or injury to the Conveyed Assets.

 

(c)           Upon the terms and subject to the conditions of this Agreement,
Purchaser agrees, effective at the Closing, to assume and agree to pay, and
perform and discharge when due, all Liabilities of Seller set forth on Schedule
2.1(c) (collectively, the “Assumed Liabilities”).  Such Assumed Liabilities,
which are the same Assumed Liabilities as were presented and disclosed to
Purchaser on September 30, 2010, shall be paid, performed and discharged by
Purchaser on the same terms as conditions as apply to Seller prior to the
Closing Date.  Assumed Liabilities shall also include all lawsuits or other
proceedings arising after the Closing to the extent resulting from the conduct
of the Business or the ownership of the Conveyed Assets on, or after the Closing
Date and all Liabilities arising from the development, manufacture, distribution
or sale of any product of the Business on, or after the Closing Date, including
warranty obligations.

 

(d)           Notwithstanding any provision in this Agreement or any other
writing to the contrary, Purchaser is not assuming the following Liabilities of
Seller with respect to the Business, and Seller shall be responsible for the
satisfaction or discharge of such Liabilities (collectively, the “Excluded
Liabilities”):  (i) Liabilities resulting from indebtedness for borrowed money;
(ii) Liabilities for which Seller expressly has responsibility pursuant to the
terms of this Agreement; (iii) Liabilities associated with the Excluded Assets;
and (iv) Liabilities to Employees with respect to periods prior to the Closing,
except as provided herein.

 

2.2           Purchase Price.  In consideration of the sale and transfer of the
Conveyed Assets, Purchaser shall pay to Seller at Closing, in accordance with
the provisions of this Agreement, One Million Five Hundred Thousand Dollar
($1,500,000) in cash (the “Initial Payment”), by wire transfer of immediately
available funds to an account or accounts designated by Seller, Two Hundred
Fifty Thousand Dollars ($250,000) on July 1, 2011, and Two Hundred Fifty
Thousand Dollars ($250,000) on October 1, 2011 (the “Deferred Payments”), which
shall be adjusted as described in Section 2.3 below and allocated among the
Conveyed Assets as described in Section 2.5 below.  The Initial Payment and the
Deferred Payments shall constitute the “Purchase Price.”

 

2.3           Net Receivables Adjustment.

 

(a)           Seller shall prepare a statement of the Net Receivables of the
Business (the “Net Receivables Statement”) and will deliver a copy of the Net
Receivables Statement to Purchaser at Closing.  The Net Receivables Statement,
which will be unaudited, shall be prepared and the valuations therein made on a
basis consistent with the calculation of the Target Net Receivables.  Purchaser
shall assist Seller in the preparation of the Net Receivables

 

10

--------------------------------------------------------------------------------


 

Statement.  If Purchaser agrees with the Net Receivables Statement, the Initial
Payment shall be adjusted to the extent that the Net Receivables Statement is
less than or greater than the Target Net Receivables.

 

(b)           If Purchaser disagrees with the Net Receivables Statement,
Purchaser may, within ten (10) Business Days after its receipt of the Net
Receivables Statement, deliver a written notice to Seller disagreeing with the
Net Receivable Statement (a “Notice of Disagreement”).  Any such Notice of
Disagreement shall specify those items or amounts as to which Purchaser
disagrees, and Purchaser shall be deemed to have agreed with all other items and
amounts contained in the Net Receivables Statement.

 

(c)           If a Notice of Disagreement shall be timely delivered pursuant to
Section 2.3(b) above, the parties shall, during the ten (10) Business Days
following such delivery (as such time period may be extended by the mutual
agreement of the parties), use their reasonable best efforts to reach agreement
on the disputed items.  If, during such period (or extension thereof), the
parties are unable to reach agreement, KPMG LLP (the “Independent Accounting
Firm”) shall promptly review this Agreement and the disputed items or amounts. 
In connection therewith, the Independent Accounting Firm shall consider only
those items or amounts in the applicable Net Receivables Statement as to which
Purchaser has disagreed.  The Independent Accounting Firm shall deliver to
Seller and Purchaser, as promptly as possible, a report prepared and the
valuations therein made on a basis consistent with the calculation of the Target
Net Receivables and shall set forth therein its adjustments, if any, to the
applicable Net Receivables Statement and the calculations supporting such
adjustments.  Such report shall be final and binding on the parties.  The cost
of such review and report shall be borne by Seller and Purchaser in inverse
proportion as they may prevail on matters resolved by the Independent Accounting
Firm, which proportionate allocation also shall be determined by the Independent
Accounting Firm at the time such report is rendered by the Independent
Accounting Firm.  As used herein, “Final Net Receivables” shall mean (i) if no
Notice of Disagreement is delivered by Seller within the period provided in
Section 2.3(b) above, the Net Receivables of the Business as shown in the Net
Receivables Statement as prepared pursuant to Section 2.3(a), or (ii) if such a
Notice of Disagreement is delivered by Seller, either (A) the Net Receivables of
the Business as agreed to in writing by Seller and Purchaser or (B) the Net
Receivables of the Business as shown in the Independent Accounting Firm’s
calculation delivered pursuant to this Section 2.3(c).

 

(d)           Following the determination of the Final Net Receivables (i) in
the event the Final Net Receivables is less than the Target Net Receivables,
then Seller shall pay to Purchaser or Purchaser may deduct from the Deferred
Payments, as an adjustment to the Purchase Price, the amount of such deficiency,
and (ii) in the event the Final Net Receivables is greater than the Target Net
Receivables, then Purchaser shall pay to Seller, as an adjustment to the
Purchase Price, the amount of such surplus.  Any payments required pursuant to
this Section 2.3(d) shall be made by wire transfer of immediately available
funds to an account or accounts designated by Seller or Purchaser, as
applicable, on or before the fifth (5th) Business Day following the date on
which the Final Net Receivables was determined pursuant to Section 2.3(c) above.

 

11

--------------------------------------------------------------------------------


 

(e)           Purchaser shall make commercially reasonable efforts to collect
the acquired receivable.  To the extent that Purchaser is unable to collect any
receivables, the amount of such uncollectible receivables shall be deducted from
the Deferred Payments, and such receivables shall be reassigned to Seller.

 

2.4           Inventory Obligations.

 

(a)           Purchaser agrees to purchase Inventory, as it is consumed by
Purchaser, from Seller for a period of twenty-four (24) months after the Closing
Date.  Purchaser will purchase Inventory from Seller pursuant to Purchaser’s
normal purchasing cycles and will give Seller a detailed report of such
Inventory purchases to date on the first day of each month after the Closing;

 

(b)           The Inventory consumed by Purchaser from Seller as set forth in
Section 2.4(a), shall be subject to a minimum consumption total by Purchaser of
at least Two Million Two Hundred Thousand Dollars ($2,200,000) (the “Minimum
Inventory Consumption Amount”);

 

(c)           Until the Minimum Inventory Consumption Amount is reached,
Purchaser shall consume the Inventory from Seller on a first priority basis
before it looks to third parties for Inventory.  After the  Minimum Inventory
Consumption Amount is reached, Purchaser shall not be obligated to purchase
additional Inventory from Seller; and

 

(d)           If any Inventory is not consumed by Purchaser within the
twenty-four (24) month period after the Closing Date, at Seller’s option, the
Inventory will be returned to Seller or Seller will give Purchaser disposition
instructions for the remaining Inventory.  Purchaser shall execute such
disposition instructions and remit to Seller any funds received from the
disposition of the remaining Inventory, after deducting its reasonable expenses.

 

2.5           Allocation of Purchase Price.  As of the Closing Date, Seller and
Purchaser shall have agreed to the allocation of the Purchase Price among the
Conveyed Assets as set forth in Schedule 2.5 (the “Allocation”).  Seller on the
one hand and Purchaser on the other shall (a) be bound by the Allocation for
purposes of determining any Taxes, (b) prepare and file, and cause its
Affiliates to prepare and file, its Tax Returns on a basis consistent with the
Allocation, and (c) take no position, and cause its Affiliates to take no
position, inconsistent with the Allocation on any applicable Tax Return or in
any proceeding before any taxing authority or otherwise.  In the event that the
Allocation is disputed by any taxing authority, the party receiving notice of
the dispute shall promptly notify the other party hereto concerning resolution
of the dispute.  Seller and Purchaser acknowledge that the Allocation was done
at arm’s length based upon a good faith estimate of fair market values.

 

2.6           Closing; Delivery and Payment.

 

(a)           The Closing shall take place at the offices of Fredrikson & Byron,
P.A. in Minneapolis, Minnesota at 10:00 A.M., Central time, on the later of
January 1, 2011 or the third (3rd) Business Day following the satisfaction or
waiver of the conditions precedent specified in

 

12

--------------------------------------------------------------------------------


 

Article 6, or at such other times and places as the parties hereto may mutually
agree.  The “Closing Date” shall be January 1, 2011.  The Closing shall be
deemed to occur and be effective as of 12:01 a.m. on the Closing Date.

 

(b)           At the Closing, Seller, deliver to Purchaser:

 

(i)            a bill of sale for the Conveyed Assets that are tangible personal
property, in the form attached hereto as Exhibit A (the “Bill of Sale”),
executed by Seller;

 

(ii)           an assignment agreement for the Conveyed Assets that are
intangible personal property, in the form attached hereto as Exhibit B, which
assignment shall also contain Purchaser’s undertaking and assumption of the
Assumed Liabilities (the “Assignment and Assumption Agreement”), executed by
Seller;

 

(iii)          the Secretary’s Certificate, in the form attached hereto as
Exhibit C, dated the Closing Date and signed by the Secretary or an Assistant
Secretary of Seller;

 

(iv)          the Officer’s Certificate, in the form attached hereto as
Exhibit D, dated the Closing Date and signed by a duly authorized officer of
Seller;

 

(v)           the Covenant-Not-To-Compete Agreements, in the form attached
hereto as Exhibit G, executed by Seller and each Key Employee;

 

(vi)          the Purchaser Lease Agreement, as attached hereto as Exhibit H,
executed by Seller;

 

(vii)         the Seller Sublease Agreement, as attached hereto as Exhibit I,
executed by Seller;

 

(viii)        the Manufacturing Agreement, as attached hereto as Exhibit J,
executed By Seller;

 

(ix)           copies of the resolutions of the Board of Directors of Seller
authorizing and approving the transactions contemplated herein;

 

(x)            a certification of Seller that the Seller’s shareholders have
authorized and approved the transactions contemplated herein; and

 

(xi)           such other instruments and documents that may be reasonably
requested or required by Purchaser to consummate the transfer of the Conveyed
Assets and assignment and assumption of the Assumed Liabilities pursuant to this
Agreement.

 

(c)           At the Closing, Purchaser shall deliver to Seller:

 

(i)            the Purchase Price by wire transfer in immediately available
funds to one or more accounts specified in writing by Seller on or prior to the
Closing Date;

 

13

--------------------------------------------------------------------------------


 

(ii)           the certificate referred to in Section 6.3(a) hereof;

 

(iii)          the Assignment and Assumption Agreement, as attached hereto as
Exhibit B executed by Purchaser;

 

(iv)          the Secretary’s Certificate, in the form attached hereto as
Exhibit E, dated the Closing Date and signed by the Secretary or an Assistant
Secretary of Purchaser;

 

(v)           the Officer’s Certificate, in the form attached hereto as
Exhibit F, dated the Closing Date and signed by a duly authorized officer of
Purchaser;

 

(vi)          the Purchaser Lease Agreement, as attached hereto as Exhibit H,
executed by Seller;

 

(vii)         the Seller Sublease Agreement, as attached hereto as Exhibit I,
executed by Seller;

 

(viii)        the Manufacturing Agreement, as attached hereto as Exhibit J,
executed By Seller;

 

(ix)           copies of the resolutions of the board of directors of Purchaser
authorizing and approving the transactions contemplated herein; and

 

(x)            such other instruments and documents that may be reasonably
requested or required by Seller to consummate the transfer of the Conveyed
Assets and assignment and assumption of the Assumed Liabilities pursuant to this
Agreement.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser that the statements contained
in this Article 3 are true, correct and complete, subject to and except as
otherwise expressly set forth in this Article 3 or in Seller’s Disclosure
Schedules attached hereto and incorporated herein by reference (the “Disclosure
Schedules”), as of the date hereof.

 

3.1           Organization.  Seller is duly organized, validly existing and in
good standing under the Laws of the jurisdiction of its organization.

 

3.2           Authority; Binding Effect.

 

(a)           Seller has full organizational power and organizational authority
to carry on its business as is now being conducted and to execute and deliver
this Agreement and to perform its obligations hereunder.  The execution and
delivery of this Agreement and the performance by Seller of its obligations
hereunder, have been duly authorized by all requisite

 

14

--------------------------------------------------------------------------------


 

corporate or organizational action, and no other corporate proceedings are
required in connection with its execution, delivery and performance of this
Agreement.

 

(b)           This Agreement constitutes a valid and legally binding obligation
of Seller, enforceable against it in accordance with its terms, except to the
extent that such enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors’ rights generally or by general equitable principles.

 

3.3           Noncontravention.  The execution, delivery and performance of this
Agreement by Seller and the consummation of the transactions contemplated hereby
does not and will not (a) violate any provision of its articles of
incorporation, bylaws or other comparable organizational documents, (b) conflict
with, or result in the breach of, or constitute a default under, or result in
the termination, cancellation or acceleration (whether after the giving of
notice or the lapse of time or both) of any right or obligation of Seller with
respect to the Business under, any agreement, contract, understanding, or other
instrument to which Seller is a party or to which its material assets are
subject, (c) assuming compliance with the matters set forth in Sections 3.4 and
4.5, violate or result in a breach of or constitute a default under any Law or
other restriction of any court or Governmental Authority to which Seller is
subject, including any Governmental Authorization, or (d) result in the creation
or imposition of any Lien, other than Permitted Encumbrances.

 

3.4           Governmental Consents and Approvals.  Except as set forth in
Schedule 3.4 of the Disclosure Schedules, the execution, delivery and
performance of this Agreement by Seller does not require any consent or approval
of any Governmental Authority.

 

3.5           Financial Information; Books and Records.  The Financial
Statements as set forth on Schedule 3.5 are complete and correct in all material
respects according to the books of Seller, have been recorded in accordance with
Seller’s policies and procedures, consistently applied, and present fairly, in
accordance with such policies and procedures, the results of operations of the
Business in all material respects for the periods covered thereby.  The accounts
receivable of the Business reflected in the Financial Statements arose in the
ordinary course of business from bona fide transactions.  The Inventories
reflected in the Financial Statements consist of materials, work in progress and
finished goods, valued consistent with Seller’s accounting policies used in the
Business.  Seller has no liabilities except for liabilities reflected or
reserved on the balance sheet of the Financial Statements and liabilities
incurred in the ordinary course of business since the date of the Financial
Statements.

 

3.6           Absence of Certain Changes or Events.  To the Knowledge of Seller,
except to the extent arising out of transactions contemplated by this Agreement
or as set forth in Schedule 3.6 of the Disclosure Schedules, since the date of
the latest Financial Statements, the Business has been conducted in the ordinary
course consistent with recent trends and performance as reflected in the
Financial Statements for the first two fiscal quarters of 2010 and the Business
has not suffered a Material Adverse Effect.

 

15

--------------------------------------------------------------------------------


 

3.7           Litigation and Claims.  Schedule 3.7 of the Disclosure Schedules
sets forth a true, correct and complete list of every civil, criminal or
administrative action, suit, hearing, proceeding or investigation pending or, to
the Knowledge of Seller, threatened in writing against Seller with respect to
the Business or the transactions contemplated hereby.

 

3.8           Compliance with Laws.

 

(a)           There are, and during the two (2) years preceding the date of this
Agreement, there have been, no violations by Seller of applicable Laws or
Governmental Orders that would have a Material Adverse Effect.

 

(b)           Seller possesses all permits, licenses, authorizations,
certificates, exemptions and approvals of Governmental Authorities
(collectively, “Permits”) necessary for the conduct of the Business as it is
currently conducted, and all such Permits are being complied with by Seller,
except for such failures to possess or comply with that would not have a
Material Adverse Effect.

 

3.9           Material Contracts.

 

(a)           Schedule 3.9 of the Disclosure Schedules lists each of the
following contracts and agreements of Seller used exclusively in the Business
(such contracts and agreements being “Material Contracts”):

 

(i)            each contract, agreement and other arrangement for the purchase
of Inventories, or other personal property with any supplier or for the
furnishing of services to the Business extending beyond twelve (12) months or
the terms of which provide for purchases thereunder in excess of Ten Thousand
Dollars ($10,000) on an annual basis;

 

(ii)           each contract, agreement and other arrangement for the sale of
Inventories or other personal property or for the furnishing of services by the
Business with firm commitments in excess of one year from the date of this
Agreement;

 

(iii)          all broker, distributor, dealer, manufacturer’s representative,
franchise and agency agreements related to the Business;

 

(iv)          all contracts and agreements relating to indebtedness for borrowed
money, factoring arrangements, sale and leaseback transactions, deferred
purchase price of property and other similar financing transactions relating to
the Business with respect to which Seller is an obligor;

 

(v)           all patent and technology licenses and trademark licenses and
agreements, and research and development agreements relating to the Business;
and

 

(vi)          all agreements entered into since January 1, 2010 providing for
the acquisition or disposition of any Conveyed Assets outside of the ordinary
course of business.

 

16

--------------------------------------------------------------------------------

 

(b)           (i) each Material Contract is valid and binding on Seller, and to
the Knowledge of Seller, the other party thereto, and is in full force and
effect, (ii) each Material Contract by its terms does not prohibit or in any way
restrict or penalize assignment to Purchaser, and (iii) Seller is not in breach
of, or default under, any such Material Contract, which breach or default would
result in a Material Adverse Effect.

 

3.10         Intellectual Property.

 

(a)           Schedule 3.10(a) sets forth a list, as of the date hereof, of all
material patents, patent applications, trademark applications, trademark
registrations, copyright applications and copyright registrations that are owned
by Seller, or for which Seller has a belief that it has an ownership interest
in.

 

(b)           Except as disclosed in Schedule 3.10(b), with respect to the
Business: (i) Seller has title or an ownership interest in the patents and
trademarks, (ii) Seller’s intellectual property counsel has not received any
unresolved material written claim in the last four (4) years from any third
party charging Seller with infringement of any Intellectual Property in
connection with Seller’s conduct of the Business.

 

3.11         Assets.

 

(a)           Seller owns, leases or has the legal right to use all of its
Conveyed Assets.  Seller has good and marketable title to (or in the case of
leased Conveyed Assets, valid leasehold interests in) all its Conveyed Assets
except for Permitted Encumbrances.

 

(b)           To the Knowledge of Seller, assuming sufficient liquidity is
available to Purchaser, and a sufficient workforce of Employees continues
employment with Purchaser following the Closing, the Conveyed Assets (with the
Excluded Assets and the Excluded Liabilities), as of the date hereof and those
assets used by the Business that are to be retained by Seller but made available
to Purchaser pursuant to the Purchaser Lease Agreement (assuming performance by
Purchaser under such agreements) constitute all the properties, assets and
rights sufficient to conduct the Business immediately at the effectiveness of
the Closing in all material respects as conducted as of the date of this
Agreement; provided, however, that this Section 3.11(b) is not intended to
provide, and does not provide, any representations or warranties regarding
(i) any future results or success of the Business following the Closing,
(ii) any anticipated or actual future operating or financial performance of the
Business and/or the Purchaser following the Closing, (iii) the availability or
sufficiency of any insurance for the benefit of the Business and/or (iv) the
sufficiency of the Conveyed Assets for any period following the effectiveness of
the Closing.

 

3.12         Taxes.  Except as set forth in Schedule 3.12 of the Disclosure
Schedules, (a) all material Tax Returns that are required to be filed on or
before the date hereof by or on behalf of Seller with respect to the Business or
the Conveyed Assets have been filed, (b) all Taxes shown to be due and payable
on such Tax Returns have been paid and (c) all Tax Returns are true, correct and
complete.  There are no Tax Liens upon any of the assets of the Business, except
for Liens for Taxes not yet due and payable or being contested in good faith. 
Except as set forth on

 

17

--------------------------------------------------------------------------------


 

Schedule 3.12 of the Disclosure Schedules, no Tax Return that includes Seller
with respect to the Business or the Conveyed Assets is currently being examined
by any taxing authority, and there are no outstanding agreements or waivers
extending the statute of limitations applicable to any such Tax Return.  Except
as expressly set forth in Section 3.13, this Section 3.12 constitutes all of
Seller’s representations and warranties with respect to Taxes and no other
representation or warranty in this Agreement shall be construed or interpreted
to apply to any matter relating to Taxes.

 

3.13         Employee Benefits.

 

(a)           Schedule 3.13 sets forth a list of each of the Plans in effect as
of the date hereof.

 

(b)           To the Knowledge of Seller, with respect to the Business, neither
Seller nor any ERISA Affiliate has incurred any material liability under,
arising out of or by operation of Title IV of ERISA.  To the Knowledge of
Seller, no complete or partial termination has occurred within the five years
preceding the date hereof with respect to any Plan.

 

(c)           Each of the Plans intended to qualify under Section 401 of the
Code (“Qualified Plans”) has received a favorable determination letter from the
IRS that such plan is so qualified, and to the Knowledge of Seller, since the
date of such IRS determination, nothing has occurred with respect to the
operation of any such plan that, either individually or in the aggregate, would
likely cause the loss of such qualification.

 

(d)           To the Knowledge of Seller, all material contributions and
premiums required by Law or by the terms of any Plan or any agreement relating
thereto have been timely made and to the Knowledge of Seller, no material
accumulated funding deficiencies exist in any of the Plans subject to
Section 412 of the Code.

 

(e)           To the Knowledge of Seller, there has been no “reportable event”
as that term is defined in Section 4043 of ERISA and the regulations thereunder
with respect to any of the Plans subject to Title IV of ERISA that would require
the giving of notice, or any event requiring notice to be provided under
Section 4063(a) of ERISA.

 

(f)            To the Knowledge of Seller, there has occurred no violation of
ERISA with respect to the filing of applicable returns, reports, documents and
notices regarding any of the Plans with the Secretary of Labor or the Secretary
of the Treasury or the furnishing of such notices or documents to the
participants or beneficiaries of the Plans, which violations, either
individually or in the aggregate, would result in a Material Adverse Effect.

 

(g)           Complete and correct copies of the following documents, with
respect to each of the Plans (as applicable), have been delivered to Purchaser
or will be delivered as soon as practicable following the Closing Date:  (i) the
most recent IRS determination letter; and (ii) the most recent summary plan
description.

 

18

--------------------------------------------------------------------------------


 

(h)           To the Knowledge of Seller, each of the Plans and its
administration is, and, since its inception, has been maintained, in all
material respects, in compliance with its terms and all provisions of applicable
Laws.

 

3.14         Brokers.  Other than Lincoln International LLC, no broker, finder
or investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller.

 

3.15         Environmental Matters.  Except as disclosed on Schedule 3.15:

 

(a)           Seller is, and at all times has been, in full compliance with, and
has not been and is not in violation or liable under, any Environmental Law. 
Seller has not received and to the Knowledge of Seller, there is no actual or
threatened order, notice or other communication from (i) any Governmental
Authority or private citizen acting in the public interest or (ii) the current
or prior owner or operator of the Facility, of any actual or potential violation
or failure to comply with any Environmental Law, or of any actual or threatened
obligation to undertake or bear the cost of any Environmental, Health and Safety
Liabilities with respect to the Facility or other property or asset (whether
real, personal or mixed) in which Seller has or had an interest, or with respect
to any property or facility at or which Hazardous Materials were generated,
manufactured, refined, transferred, imported, used or processed by Seller, or
from which Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled or received.

 

(b)           There are no pending, or to the Knowledge of Seller, threatened
claims, encumbrances, or other restrictions of any nature resulting from any
Environmental, Health and Safety Liabilities or arising under or pursuant to any
Environmental Law with respect to or affecting the Facility or arising or
pursuant to any Environmental Law with respect to or affecting the Facility or
any property or asset (whether real, personal or mixed) in which Seller has or
had an interest.

 

(c)           To the Knowledge of Seller, Seller has no basis to expect, any
citation, directive, inquiry, notice, order, summons, warning or other
communication that relates to Hazardous Materials, or of any alleged, actual, or
potential violation or failure to comply with any Environmental Law, or of any
alleged, actual or potential obligation to undertake or bear the cost of any
Environmental, Health and Safety Liabilities with respect to the Facility or
property or asset (whether real, personal or mixed) in which Seller has or had
an interest, or with respect to any property or facility to which Hazardous
Materials generated, manufactured, refined, transferred, imported, used or
processed by Seller have been transported, treated, stored, hauled, transferred,
disposed, recycled or received.

 

(d)           Seller has no Environmental, Health and Safety Liabilities with
respect to the Facility or, to the Knowledge of Seller, with respect to any
other property or asset (whether real, personal or mixed) in which Seller (or
any predecessor) has or had an interest.

 

19

--------------------------------------------------------------------------------


 

(e)           There are no Hazardous Materials present on or in the Environment
at the Facility, including any Hazardous Materials contained in barrels,
aboveground or underground storage tanks, landfills, land deposits, dumps,
equipment (whether movable or fixed) or other containers, either temporary or
permanent, and deposited or located in land, water, sumps, or any other part of
the Facility, or incorporated into any structure therein or thereon.  Seller has
not permitted or conducted, or is aware of, any Hazardous Activity conducted
with respect to the Facility or any other property or asset (whether real,
personal or mixed) in which Seller has or had an interest except in full
compliance with all applicable Environmental Laws.

 

(f)            There has been no release or, to the Knowledge of Seller, threat
of release, of any Hazardous Material at or from the Facility or at any other
location where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or by the Facility, or
from any other property or asset (whether real, personal or mixed) in which
Seller has or had an interest.

 

(g)           Seller has delivered by Buyer true and complete copies and results
of any reports, studies, analyses, tests, or monitoring possessed or initiated
by Seller pertaining to Hazardous Materials or Hazardous Activities in, on, or
under the Facility, or concerning compliance, by Seller, with Environmental
Laws.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller that the statements contained
in this Article 4 are true, correct and complete, except as otherwise expressly
set forth in this Article 4 or in the referenced schedules attached hereto and
incorporated herein by reference, as of the date hereof.

 

4.1           Organization and Qualification.  Purchaser is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation.

 

4.2           Corporate Authorization.  Purchaser has full corporate power and
authority to execute and deliver this Agreement, and to perform its obligations
hereunder.  The execution, delivery and performance by Purchaser of this
Agreement have been duly authorized by all requisite corporate action on the
part of Purchaser and no other corporate proceedings on the part of Purchaser
are required in connection with the execution, delivery and performance by
Purchaser of this Agreement.

 

4.3           Binding Effect.  This Agreement constitutes a valid and legally
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, except to the extent that such enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles.

 

4.4           Noncontravention.  The execution, delivery and performance by
Purchaser of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not

 

20

--------------------------------------------------------------------------------


 

(a) violate any provision of the certificate of incorporation, bylaws or other
organizational documents of Purchaser, or (b) assuming compliance with the
matters set forth in Sections 3.4 and 4.5, violate or result in a breach of or
constitute a default under any Law or other restriction of any court or
Governmental Authority to which Purchaser is subject, including any Governmental
Authorization.

 

4.5           Consents and Approvals.  Other than as set forth in Schedule 4.5,
the execution and delivery of this Agreement by Purchaser do not and will not,
require any material consent or approval of any Governmental Authority.

 

4.6           Litigation and Claims.   Schedule 4.6 sets forth a true, correct
and complete list of every civil, criminal or administrative action, suit,
hearing, proceeding or investigation pending or threatened against Purchaser or
any of its Subsidiaries that would reasonably be expected to have a materially
adverse effect on Purchaser.

 

4.7           Financial Capability.  Purchaser (a) currently has and will have
at the Closing all funds or financing commitments sufficient to consummate the
Closing of the transactions contemplated by this Agreement, including, without
limitation, the payment of the Purchase Price and the payment of any fees and
expenses in connection with the transactions contemplated hereby or the
financing thereof, and (b) will have sufficient liquid assets and funds to
satisfy its post-closing obligations under this Agreement and the other
documents and agreements contemplated herein, and the payment of any fees and
expenses in connection therewith.

 

4.8           Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser or its Affiliates, and in no way will any such fees or
expenses be deemed an Excluded Asset or Excluded Liability.

 

ARTICLE 5

COVENANTS AND OTHER AGREEMENTS

 

5.1           Access.

 

(a)           Prior to the Closing, Seller shall permit Purchaser and its
representatives to have access, during regular business hours and upon
reasonable advance notice, to the assets, customers, the employees listed on
Schedule 5.5(e), books and records of Seller relating only to the Business, and
shall furnish, or cause to be furnished, to Purchaser, such financial, tax and
operating data and other available information with respect to the Business as
Purchaser shall from time to time reasonably request.

 

(b)           All information provided to Purchaser by or on behalf of Seller or
in connection with this Agreement and the transactions contemplated hereby will
be held by Purchaser and its Affiliates, agents and representatives as
Confidential Information, as defined in, and pursuant to the terms of, the
Confidentiality Agreement.

 

21

--------------------------------------------------------------------------------


 

5.2           Seller’s Conduct of Business.  During the period from the date
hereof to the Closing, except as otherwise contemplated by this Agreement or as
Purchaser shall otherwise consent in writing, which consent shall not be
unreasonably withheld, delayed or conditioned, Seller agrees that it will
conduct the Business, and will cause the Business to be conducted, in the
ordinary and usual course consistent with past practice (including as reflected
in the Financial Statements for the first two fiscal quarters of 2010).  During
the period from the date hereof to the Closing, except as otherwise contemplated
by this Agreement, or as Purchaser shall otherwise consent in writing, which
consent shall not be unreasonably withheld, delayed or conditioned, and except
as may be necessary with respect to the Excluded Assets, Seller covenants and
agrees that it shall, with respect to the Business:

 

(a)           not incur, create or assume any Lien with respect to any Conveyed
Asset other than Permitted Encumbrances;

 

(b)           not amend any term of, or waive any right under, any Assumed
Contract, other than in the ordinary course of business consistent with past
practice;

 

(c)           not enter into, terminate, amend or modify any agreements,
commitments or contracts that would come within the definition of Material
Contract, other than in the ordinary course of business consistent with past
practice; and

 

(d)           not agree to take any of the foregoing actions.

 

5.3           Purchaser’s Conduct of Business. During the period from the date
hereof to the Closing, except as otherwise contemplated by this Agreement or in
connection with the transactions contemplated hereby, or as Seller otherwise
agrees in writing in advance, Purchaser shall not, directly or indirectly, take,
authorize or enter into any agreement or commitment to take any of the following
actions:

 

(a)           amend any of the organizational documents of Purchaser in a manner
that could be reasonably likely to prevent, delay or materially impair the
consummation of the transactions contemplated hereby;

 

(b)           adopt a plan of complete or partial liquidation or authorize or
undertake a dissolution, consolidation, restructuring, recapitalization or other
reorganization that could be reasonably likely to prevent, delay or materially
impair the consummation of the transactions contemplated hereby;

 

(c)           acquire (by merger, consolidation, acquisition of stock or assets
or otherwise) any corporation, partnership or other business organization or
division thereof or any equity interest therein if such acquisition could be
reasonably likely to prevent, delay or materially impair the consummation of the
transactions contemplated hereby;

 

(d)           knowingly do any other act which would cause any representation or
warranty of Purchaser in this Agreement to be or become untrue in any material
respect or

 

22

--------------------------------------------------------------------------------


 

knowingly omit to take any action necessary to prevent any such representation
or warranty from being untrue in any material respect at such time; and

 

(e)           agree to take any of the foregoing actions.

 

5.4           Reasonable Best Efforts; Certain Governmental Matters.  Upon the
terms and subject to the conditions herein provided, each of the parties hereto
agrees to use its reasonable best efforts to take, or cause to be taken, all
action and to do, or cause to be done, all things necessary under applicable
laws and regulations to consummate and make effective the transactions
contemplated by this Agreement, including, without limitation, (i) to comply
promptly with all legal requirements that may be imposed on it with respect to
this Agreement and the transactions contemplated hereby (which actions shall
include, without limitation, furnishing all information required by applicable
Law in connection with approvals of or filings with any Governmental Authority),
(ii) to satisfy the conditions precedent to the obligations of such party
hereto, (iii) to obtain any consent, authorization, order or approval of, or any
exemption by, any Governmental Authority or other public or private third party
required to be obtained or made by Purchaser or Seller in connection with the
acquisition of the Conveyed Assets or the taking of any action contemplated by
this Agreement, (iv) to effect all necessary registrations and filings, and
(v) to take any action reasonably necessary to vigorously defend, lift,
mitigate, rescind the effect of any litigation or administrative proceeding
adversely affecting the acquisition of the Conveyed Assets or this Agreement,
including promptly appealing any adverse court or administrative decision.

 

5.5           Employees.

 

(a)           At Closing, Seller shall terminate all of its employees. 
Purchaser shall not be obligated to hire any of Seller’s former employees.  As
of the Closing, Purchaser may offer employment to Seller’s former employees
regularly employed in the Business (“Current Employees”).  Seller shall provide
Purchaser with access to the Current Employees no later than fourteen (14) days
prior to the Closing Date to discuss employment matters.  Any offers of
employment will be contingent upon the Closing and satisfaction by those Current
Employees receiving employment offers of Purchaser’s normal employment standards
and required training. Current Employees who accept offers of employment from
Purchaser are hereinafter referred to as “Hired Employees”;

 

(b)           Seller represents that it has obtained Forms I-9 from all of its
Current Employees as required by law prior to Closing;

 

(c)           Seller shall pay all Employees for or make provision for all work
performed as employees through the Closing Date and for all vacation earned or
accrued and not taken before the Closing Date, and shall otherwise discharge all
of its obligations to its Employees, including its obligations to such Employees
under the Benefit Plans.  Purchaser shall have no Liability for any wages,
vacation pay, sick pay, pension, sales or management incentives or bonuses,
profit sharing, welfare or other benefit owed to any Employee that relates to
service as an Employee prior to the Closing Date, except as provided in this
Section 5.5;

 

23

--------------------------------------------------------------------------------


 

(d)           Seller shall be liable for all costs compensable under any
applicable Workers’ Compensation law attributable to any illness of or injury to
an Employee arising prior to the Closing Date.  Purchaser shall be liable for
all costs compensable under any applicable Workers’ Compensation law
attributable to any illness of or injury to any Hired Employee arising on or
after the Closing Date;

 

(e)           Schedule 5.5(e) contains a complete and accurate list of the
following information for each employee, director, independent contractor,
consultant and agent of Seller, including each employee on leave of absence or
layoff status: employer; name; job title; date of hiring or engagement; date of
commencement of employment or engagement; current compensation paid or payable
and any change in compensation since January 1, 2010; sick and vacation leave
that is accrued but unused; and service credited for purposes of vesting and
eligibility to participate under any Benefits Plan, or any other employee or
director benefit plan;

 

(f)            Schedule 5.5(f) states the number of employees terminated by
Seller since January 1 2010, and contains a complete and accurate list of the
following information for each employee of Seller who has been terminated or
laid off, or whose hours of work have been reduced by more than fifty percent
(50%) by Seller, in the six (6) months prior to the date of this Agreement:
(i) the date of such termination, layoff or reduction in hours; (ii) the reason
for such termination, layoff or reduction in hours; and (iii) the location to
which the employee was assigned.

 

5.6           Further Assurances; Consents.  Subject and in addition to
Section 2.1(b), at any time after the Closing Date, Seller shall execute,
acknowledge and deliver any further deeds, assignments, conveyances and other
assurances and documents and instruments of transfer reasonably requested by
Purchaser and necessary for Seller to comply with its covenants contained herein
and, at Purchaser’s expense, will take any action consistent with the terms of
this Agreement that may reasonably be requested by Purchaser for the purpose of
assigning, transferring, granting, conveying, vesting and confirming ownership
in or to Purchaser, or reducing to Purchaser’s possession, any or all of the
Conveyed Assets.

 

5.7           Purchaser’s Investigation; No Additional Representations. 
Purchaser acknowledges and agrees that, except as specifically set forth in
Article 3 of this Agreement, Seller has not made and shall have no Liability for
any representation or warranty, express or implied, in connection with the
transactions contemplated by this Agreement, including, without limitation, any
representation or warranty as to the accuracy or completeness of any information
regarding the Business or the Conveyed Assets furnished to Purchaser or its
representatives in connection with Purchaser’s due diligence review of the
Business or the Conveyed Assets.  Without limiting the generality of the
foregoing, except as specifically set forth in Article 3 of this Agreement,
neither Purchaser nor any Purchaser Indemnified Parties shall have any claim or
right to recovery pursuant to Article 7 or otherwise, and none of Seller, the
Seller Indemnified Parties or any other person shall have or be subject to any
liability to Purchaser, any of the Purchaser Indemnified Parties or any other
person, with respect to (i) any information, documents or materials furnished,
delivered or made available by Seller or its officers, directors, employees,
agents or advisors to Purchaser or its Affiliates, in certain “data rooms,”
management presentations or any other form in contemplation of the transactions
contemplated hereby,

 

24

--------------------------------------------------------------------------------


 

including, without limitation, the confidential memoranda and/or other
information prepared or delivered by Seller and any of its advisors, or (ii) any
projections, forecasts, estimates, plans or budgets of future revenue, expenses
or expenditures, future results of operations (or any component thereof), future
cash flows (or any component thereof) or future financial condition (or any
component thereof) of the Business or the future business, operations or affairs
of the Business heretofore or hereafter delivered to or made available to
Purchaser or its representatives or Affiliates.

 

5.8           Bulk Transfer Laws.  Purchaser acknowledges that Seller has not
taken, and do not intend to take, any action required to comply with any
applicable bulk sale or bulk transfer Laws or similar Laws and Purchaser waives
Seller’s compliance with such Laws.

 

5.9           Covenant-Not-To-Compete Agreement.  At the Closing, Purchaser, the
Key Employees and Seller shall enter into, execute and deliver a
covenant-not-to-compete agreement relating to the Business in substantially the
form set forth as Exhibit G (the “Covenant-Not-To-Compete Agreement”).

 

5.10         Purchaser Lease Agreement.  At the Closing, Purchaser and Seller
shall enter into, execute and deliver the Purchaser a six year lease agreement
in substantially the form set forth as Exhibit H (the “Purchaser Lease
Agreement”).

 

5.11         Seller Sublease Agreement.  At the Closing, Purchaser and Seller
shall enter into, execute and deliver the Seller a one year lease agreement in
substantially the form set forth as Exhibit I (the “Seller Sublease Agreement”).

 

5.12         Manufacturing Agreement.  At the Closing, Purchaser and Seller
shall enter into, execute and deliver the manufacturing agreement for Purchaser
to be the exclusive supplier on Seller’s proprietary monitoring devices in
substantially the form set forth as Exhibit J (the “Manufacturing Agreement”).

 

5.13         Compliance with WARN, Etc.  With respect to WARN or other similar
statutes or regulations of any jurisdiction, if any are available, Seller will
timely give any notices if required to be given thereunder.

 

5.14         Litigation Support.  Purchaser and its Affiliates on the one hand
and Seller on the other hand will cooperate with each other in the defense or
settlement of any lawsuit involving the Business for which they have
responsibility by providing the other party and such other party’s legal counsel
and other Persons reasonable access to employees, records, documents, data,
equipment, facilities, products, parts, prototypes and other information
regarding the Business and its products as such other party may request, to the
extent maintained or under the possession or control of the requested party. 
The requesting party shall reimburse the other party for its reasonable
out-of-pocket expenses paid to third parties in performing its obligations under
this Section 5.14.  Seller shall keep Purchaser informed of the status of the
pendency of the lawsuits involving the Business for which it has responsibility
under this Agreement, will advise Purchaser of material issues involved in the
litigation and will use its reasonable best efforts to seek a confidentiality
agreement with respect to any settlements of such lawsuits.  For so long as

 

25

--------------------------------------------------------------------------------


 

any lawsuits involving the Business for which any Seller has responsibility
remain outstanding, Purchaser will advise Seller of material issues involved in
the lawsuits involving the Business for which Seller has responsibility and will
use its reasonable best efforts to seek a confidentiality agreement with respect
to any settlements of such lawsuits.

 

5.15         Tax Matters.

 

(a)           Notwithstanding any other provisions of this Agreement to the
contrary, all transfer, documentary, recording, sales, use, registration, stamp
and other similar Taxes (including all applicable real estate transfer Taxes,
but excluding any Taxes based on or attributable to income or capital gains)
together with any notarial and registry fees and recording costs imposed by any
Tax authority or other Governmental Authority in connection with the transfer of
the Conveyed Assets will be shared equally by Purchaser and Seller, regardless
of what Person is obligated to pay such Taxes under applicable Law.  The parties
and their respective Affiliates will cooperate in timely preparing and filing
all Tax Returns that may be required to comply with Law relating to such Taxes. 
To the extent that one party claims any exemptions from any such Taxes (it being
understood that each party shall claim any such exemptions available to it),
such party shall provide to the other party the appropriate exemption
certificates.

 

(b)           The parties will make payments to each other to the extent
necessary so that Seller shall bear the cost of personal property and other
similar Taxes imposed on the Conveyed Assets which are due and payable during
the Tax periods ending prior to or on the Closing Date (and, with respect to any
Straddle Taxable Period, on a per diem basis up to and including the Closing
Date) and Purchaser shall bear the cost of real property, personal property, and
other similar Taxes imposed on the Conveyed Assets which are due and payable
during Tax periods ending after the Closing Date (and, with respect to any
Straddle Taxable Period, on a per diem basis following the Closing Date), such
payments to be made as soon as practicable after the Closing in each case after
the amount of such Taxes has been determined.  For purposes of this Agreement,
“Straddle Taxable Period” means any Taxable period beginning before the Closing
Date and ending on or after the Closing Date.

 

(c)           Each of the parties shall provide the other party with such
information and records and make such of its officers, directors, employees and
agents available as may reasonably be requested by such other party in
connection with the preparation of any Tax Return or any audit or other
proceeding that relates to the Conveyed Assets.

 

5.16         Trademarks; Names.  From and after the Closing, Purchaser shall
not, and shall ensure that its employees and representatives do not, represent
itself or themselves as Seller or as employees or representatives of Seller. 
Purchaser shall take appropriate action to (a) remove, cease to use and/or cover
the “Winland Electronics” name and logo, and those certain names and marks
listed on Schedule 3.10(a) hereto, from all materials (including invoices,
packaging and other promotional material), signage, telephone listings,
letterhead, and other similar materials and documentation used in connection
with the Business, and (b) redesign and reformat any internet or website content
used in connection with the Business to avoid any similarity or basis for
confusion with Seller’s internet and website content.  Notwithstanding the
foregoing, for a

 

26

--------------------------------------------------------------------------------


 

period of three months following the Closing (or longer with Seller’s consent),
Purchaser may continue to use packaging and other written promotional material
included in the Conveyed Assets and existing as of the Closing in connection
with the sale of finished goods Inventories, and Seller hereby grants to
Purchaser a limited trademark license solely to the extent required for such use
during such three-month period.

 

5.17         Post-Closing Reconciliation of Accounts.  Seller and Purchaser
acknowledge and agree that all accounts receivable related to the Conveyed
Assets and the Business arising pre-Closing and post-Closing shall be the sole
property of Purchaser.  Seller shall cause any payments for pre-Closing and
post-Closing accounts receivable received by it on and after the Closing Date to
be promptly delivered to Purchaser.  Purchaser shall be solely responsible for
collection efforts with respect to outstanding accounts receivable to which it
is entitled pursuant to this Section 5.17 and the terms of this Agreement.

 

5.18         Payment of Assumed Liabilities.  Purchaser will pay, or make
adequate provision for the payment, in full all of the Assumed Liabilities and
any other Liabilities of Purchaser under this Agreement when due and payable.

 

5.19         No Solicitation.  Neither the Seller nor any of its officers,
directors, employees, representatives, agents, or affiliates (including, but not
limited to any investment banker, attorney, or accountant retained by Seller),
shall, directly or indirectly, solicit, encourage, initiate, or participate in
any way in discussions or negotiations with, or knowingly provide any
information to, any corporation, partnership, person, or other entity or group
(other than Purchaser or any affiliate or agent of Purchaser) concerning any
merger, sale or licensing of any significant portion of the assets, sale of
shares of capital stock (including without limitation any proposal or offer to
Seller’s shareholders), or similar transactions involving Seller (an
“Alternative Proposal”), or otherwise facilitate any effort or attempt to make
or implement an Alternative Proposal; provided, however, that this section shall
not prohibit the Board of Directors of Seller from (i) furnishing information to
or entering into discussions or negotiations with, any person or entity that
makes an unsolicited bona fide Alternative Proposal, if, and only to the extent
that, (a) the Board of Directors of Seller determines in good faith that such
action is so required for the Board of Directors to comply with its fiduciary
duties to shareholders imposed by law, the Board of Directors has been so
advised in writing by outside counsel, in its judgment and opinion, as being so
required and the Board of Directors so represents to Purchaser that the Board of
Directors has been so advised, (b) prior to furnishing information to, or
entering into discussions and negotiations with, such person or entity, Seller
promptly provides written notice to Purchaser to the effect that it is
furnishing information to, or entering into discussions or negotiations with,
such person or entity, and (c) Seller keeps Purchaser informed of all material
terms and events with respect to any such Alternative Proposal; and (ii) to the
extent applicable, complying with Rule 14e-2 promulgated under the 1934 Act with
regard to an Alternative Proposal.  Nothing in this section shall (x) permit
Seller to terminate this Agreement, (y) permit Seller to enter into any
agreement with respect to an Alternative Proposal for as long as this Agreement
remains in effect (it being agreed that for as long as this Agreement remains in
effect, Seller shall not enter into any agreement with any person that provides
for, or in any way facilitates, an Alternative Proposal), or (z) affect any
other obligation of Seller under this Agreement.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 6

CONDITIONS TO CLOSING

 

6.1           Conditions to the Obligations of Purchaser and Seller.  The
obligations of the parties hereto to effect the Closing are subject to the
satisfaction prior to the Closing of the following conditions:

 

(a)           Competition Laws.  Any waiting period (and any extension thereof)
or approval required under any Competition Law where there is a pre-Closing
filing requirement with respect to the transfer of the Conveyed Assets shall
have expired or shall have been earlier terminated and any investigations by a
Governmental Authority relating to the transfer of the Conveyed Assets
contemplated hereby (by means of a request for additional information or
otherwise), shall have been terminated.

 

(b)           No Injunctions.  There shall not be in effect any statute,
regulation, order, decree or judgment that makes illegal or enjoins or prevents
in any respect the consummation of the transactions contemplated by this
Agreement.

 

6.2           Conditions to the Obligations of Purchaser.  The obligation of
Purchaser to effect the Closing is subject to the satisfaction (or waiver by
Purchaser) prior to the Closing, of the following conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of Seller contained herein shall have been true and correct when
made, subject to the delivery of the corresponding Schedules, and shall be true
and correct as of the Closing, as if made as of the Closing (except that
representations and warranties that are made as of a specific date need be true
only as of such date), except for such failures as would not have a Material
Adverse Effect.  Purchaser shall have received a certificate of Seller, dated as
of the Closing Date and signed by an officer of Seller, certifying as to the
fulfillment of the condition set forth in this Section 6.2(a).

 

(b)           Covenants.  The covenants and agreements of Seller to be performed
on or prior to the Closing shall have been duly performed in all material
respects.

 

(c)           Deliveries.  Seller shall have made or caused to be made delivery
to Purchaser of the items required by Section 2.6(b).

 

(d)           Government Authorizations.  The parties shall have obtained any
and all Governmental Authorizations or other consents necessary to sell,
transfer and convey the Conveyed Assets to Purchaser in accordance with the
terms of this Agreement.

 

(e)           Wells Fargo Approval.  Purchaser shall have obtained approval of
the transaction from its lender, Wells Fargo Bank, National Association.

 

28

--------------------------------------------------------------------------------

 

6.3           Conditions to the Obligations of Seller.  The obligation of Seller
to effect the Closing is subject to the satisfaction (or waiver by Seller) prior
to the Closing of the following conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of Purchaser contained herein shall have been true and correct in all
material respects when made and shall be true and correct in all material
respects as of the Closing, as if made as of the Closing (except that
representations and warranties that are made as of a specific date need be true
in all material respects only as of such date).  Seller shall have received a
certificate of Purchaser, dated as of the Closing Date and signed by an officer
of Purchaser, certifying as to the fulfillment of the conditions set forth in
this Section 6.3(a).

 

(b)           Covenants.  The covenants and agreements of Purchaser to be
performed on or prior to the Closing shall have been duly performed in all
material respects.

 

(c)           Deliveries.  Purchaser shall have made or caused to be made
delivery to Seller of the items required by Section 2.5(c).

 

(d)           Government Authorizations.  The parties shall have obtained any
and all Governmental Authorizations or other consents necessary to sell,
transfer and convey the Conveyed Assets to Purchaser in accordance with the
terms of this Agreement.

 

(e)           Consents and Approvals; Release of Liens.  Seller shall have
obtained all authorizations, consents and approvals required to be obtained by
Seller to consummate the transactions contemplated by this Agreement.  Seller
shall have obtained releases pursuant to UCC-3’s, as applicable, or otherwise,
of all Liens with respect to the Conveyed Assets.

 

(f)            Shareholder Approval.  Seller shall have duly called a meeting of
its shareholder and have obtained shareholder approval in order for Seller to
enter into this Agreement, sell the Conveyed Assets and consummate the
transactions contemplated in this Agreement.

 

ARTICLE 7

SURVIVAL AND INDEMNIFICATION

 

7.1           Survival.  The representations and warranties contained in this
Agreement shall survive the Closing until the date twelve (12) months following
the Closing Date, and no party may first raise a claim based thereon for any
Losses (defined below) after the expiration of such twelve (12) month period not
directly related to or arising out of a claim asserted by such party in writing
and received by the other party prior to the expiration of such twelve (12)
month period.

 

7.2           Indemnification by Purchaser.  Purchaser hereby agrees that it
shall indemnify, defend and hold harmless Seller, and, if applicable, their
respective directors, officers, shareholders, partners, attorneys, accountants,
agents and employees and their heirs, successors and assigns (the “Seller
Indemnified Parties”) from, against and in respect of any damages, claims,
losses, charges, actions, suits, proceedings, deficiencies, interest, penalties,
and

 

29

--------------------------------------------------------------------------------


 

reasonable costs and expenses (including without limitation reasonable
attorneys’ and consultants’ fees) (collectively, “Losses”) imposed on,
sustained, incurred or suffered by or asserted against any of the Seller
Indemnified Parties by reason of (i) any breach of any representation or
warranty made by Purchaser contained in this Agreement; (ii) the breach of any
covenant or agreement of Purchaser contained in this Agreement; (iii) the
Assumed Liabilities; and (iv) the operation of the Business and ownership of and
activities involving the Conveyed Assets from and after the Closing Date.

 

7.3           Indemnification by Seller.

 

(a)           Seller hereby agrees that it shall indemnify, defend and hold
harmless Purchaser, its Affiliates and, if applicable, their respective
directors, officers, shareholders, partners, attorneys, accountants, agents and
employees and their heirs, successors and assigns (the “Purchaser Indemnified
Parties” and, collectively with the Seller Indemnified Parties, the “Indemnified
Parties”) from, against and in respect of any Losses imposed on, sustained,
incurred or suffered by or asserted against any of the Purchaser Indemnified
Parties by reason of (i) any breach of any representation or warranty made by
Seller contained in this Agreement; (ii) the breach of any covenant or agreement
of an Seller made in this Agreement; and (iii) the Excluded Liabilities.

 

(b)           Notwithstanding the provisions of this Article 7, Seller shall not
be liable to the Purchaser Indemnified Parties for any Losses with respect to
the matters contained in Section 7.3(a) or elsewhere in this Agreement except to
the extent the Losses therefrom exceed Twenty-Five Thousand Dollars ($25,000),
in which event Seller shall be liable to the Purchaser Indemnified Parties for
all such Losses in excess of such amount up to an aggregate amount equal to
Seven Hundred Fifty Thousand Dollars ($750,000).

 

7.4           Indemnification Procedures. All claims for indemnification by any
Indemnified Party hereunder shall be asserted and resolved as set forth in this
Section 7.4.  In the event that any claim or demand by a third party for which
an indemnifying party, Seller or Purchaser, as the case may be (an “Indemnifying
Party”), may be liable to any Indemnified Party hereunder (a “Claim”) is
asserted against or sought to be collected from any Indemnified Party by a third
party, such Indemnified Party shall as promptly as practicable notify the
Indemnifying Party in writing of such Claim and the amount or the estimated
amount thereof and such notice shall state with reasonable specificity the
basis, if known, under which the claim is made (the “Claim Notice”).  The
failure on the part of the Indemnified Party to give any such Claim Notice in a
reasonably prompt manner shall not relieve the Indemnifying Party of any
indemnification obligation hereunder unless, and only to the extent that, the
Indemnifying Party is materially prejudiced thereby.  The Indemnifying Party
shall have sixty (60) days from the delivery of the Claim Notice (the “Notice
Period”) to notify the Indemnified Party (a) whether or not the Indemnifying
Party disputes the liability of the Indemnifying Party to the Indemnified Party
hereunder with respect to such Claim and (b) whether or not it desires to defend
the Indemnified Party against such Claim.  All costs and expenses incurred by
the Indemnifying Party in defending such Claim shall be a liability of, and
shall be paid by, the Indemnifying Party; provided, however, that the amount of
such costs and expenses that shall be a liability of the Indemnifying Party
hereunder shall be subject to the limitations set forth in Section 7.3(b)

 

30

--------------------------------------------------------------------------------


 

hereof.  Except as hereinafter provided, in the event that the Indemnifying
Party notifies the Indemnified Party within the Notice Period that it desires to
defend the Indemnified Party against such Claim, the Indemnifying Party shall,
at its sole cost and expense, have the right to defend the Indemnified Party by
appropriate proceedings and shall have the sole power to direct and control such
defense.  If any Indemnified Party desires to participate in any such defense,
it may do so at its sole cost and expense.  The Indemnified Party shall not
settle a Claim for which it is indemnified by the Indemnifying Party without the
written consent of the Indemnifying Party, unless the Indemnifying Party elects
not to defend the Indemnified Party against such Claim. Notwithstanding the
foregoing, the Indemnified Party shall have the sole right to defend, settle or
compromise any Claim with respect to which it has agreed in writing to waive its
right to indemnification pursuant to this Agreement.  Notwithstanding the
foregoing, the Indemnified Party, during the period the Indemnifying Party is
determining whether to elect to assume the defense of a matter covered by this
Section 7.4, may take such reasonable actions as it deems necessary to preserve
any and all rights with respect to the matter, without such actions being
construed as a waiver of the Indemnified Party’s rights to defense and
indemnification pursuant to this Agreement.  If the Indemnifying Party elects
not to defend the Indemnified Party against such Claim, whether by failing to
give the Indemnified Party timely notice as provided above or otherwise, then
the amount of any such Claim, or, if the same be contested by the Indemnified
Party, then that portion thereof as to which such defense is unsuccessful (and
the reasonable costs and expenses pertaining to such defense) shall be the
liability of the Indemnifying Party hereunder, subject to the limitations set
forth in Section 7.3(b) hereof.  To the extent the Indemnifying Party shall
direct, control or participate in the defense or settlement of any third party
claim or demand, the Indemnified Party will give the Indemnifying Party and its
counsel access to, during normal business hours, the relevant business records
and other documents, and shall permit them to consult with the employees and
counsel of the Indemnified Party.  The Indemnified Party shall use its
reasonable best efforts in the defense of all such claims.

 

7.5           Exclusive Remedy; Limitation of Remedy.  Except as described in
Sections 2.3 and 9.2, and except in case of fraud by either party, the parties
agree that the sole and exclusive remedy with respect to any and all claims
relating to the subject matter of this Agreement and the transactions
contemplated hereby shall be pursuant to the indemnification provisions set
forth in this Article 7, whether arising in contract, tort or otherwise.

 

7.6           Characterization of Indemnification Payments.  All amounts paid by
Seller or Purchaser to the other under this Article 7 shall be treated for all
Tax purposes as adjustments to the Purchase Price.

 

7.7           Computation of Losses Subject to Indemnification.  The amount of
any Loss for which indemnification is provided under this Article 7 or otherwise
in this Agreement shall be computed net of any insurance proceeds when actually
received by the Indemnified Party from the Indemnifying Party’s insurance
carrier(s); provided that such indemnification amounts shall be paid when due
pursuant to the terms hereof and the Indemnified Party, upon receipt of such
proceeds, shall transfer to the Indemnifying Party the entire amount of such
proceeds.

 

7.8           Limitations on Liability.  Except in case of fraud by either
party, notwithstanding any provision herein, neither Seller on the one hand, nor
Purchaser, on the other hand, shall in

 

31

--------------------------------------------------------------------------------


 

any event be liable to the other party or such party’s Affiliates, officers,
directors, employees, shareholders, agents or representatives on account of any
indemnification obligation set forth in this Article 7 for any indirect,
consequential, special, incidental or punitive damages (including, without
limitation, lost profits, loss of use, diminution in value, damage to goodwill
or loss of business).

 

7.9           Mitigation. An Indemnified Party will use commercially reasonable
efforts to mitigate the Losses to which it may become entitled to
indemnification hereunder.

 

7.10         Waiver of Conditions; Indemnity.  The parties acknowledge and agree
that if Purchaser has knowledge of a failure of any condition set forth in
Section 6.2 and/or Section 6.3 above, or of any breach by Seller of any
representation, warranty or covenant contained in this Agreement, and Purchaser
proceeds with the Closing, Purchaser shall be deemed to have waived such
condition or breach and Purchaser and any and all of the Purchaser Indemnified
Parties shall not be entitled to be indemnified by Seller under Section 7.3
above, to sue for damages or to assert any other right or remedy for losses
arising from any matters relating to such condition or breach, notwithstanding
anything to the contrary contained in this Agreement or in any certificate
delivered pursuant hereto.

 

ARTICLE 8

TERMINATION

 

8.1           Termination.  This Agreement may be terminated at any time prior
to the Closing:

 

(a)           by written agreement of Purchaser and Seller;

 

(b)           by either Purchaser or Seller, by giving written notice of such
termination to the other party, if the Closing shall not have occurred on or
prior to January 1, 2011 (unless the failure to consummate the Closing by such
date (i) shall be due to the failure of the party seeking to terminate this
Agreement to have fulfilled any of its obligations under this Agreement,
including, without limitation, the obligations of Purchaser and Seller under
Section 5.2 and Section 5.3 hereof, or (ii) is due to the continuance of a
waiting period or lack of an approval required under or an injunction or
equivalent thereof entered based upon any Competition Law, in which event
Purchaser may not rely upon this Section 8.1(b) to terminate this Agreement
until the one-year anniversary of the date of this Agreement); or

 

(c)           by either Seller or Purchaser if any court of competent
jurisdiction or other competent Governmental Authority shall have issued a
statute, rule, regulation, order, decree or injunction or taken any other action
permanently restraining, enjoining or otherwise prohibiting the Closing and such
statute, rule, regulation, order, decree or injunction or other action shall
have become final and nonappealable.

 

8.2           Effect of Termination.  In the event of the termination of this
Agreement in accordance with Section 8.1 hereof, this Agreement shall thereafter
become void and have no effect, and no party hereto shall have any liability to
the other party hereto or their respective Affiliates, directors, officers or
employees, except for the obligations of the parties hereto

 

32

--------------------------------------------------------------------------------


 

contained in this Section 8.2 and in Sections 5.1(b), 9.1, 9.8, 9.9, 9.10 and
9.12 hereof, and except that nothing herein will relieve any party from
liability for any breach of any covenant set forth in Article 5 of this
Agreement prior to such termination.

 

ARTICLE 9

MISCELLANEOUS

 

9.1           Notices.  All notices or other communications hereunder shall be
deemed to have been duly given and made if in writing and if served by personal
delivery upon the party for whom it is intended, if delivered by registered or
certified mail, return receipt requested, or by a national courier service, or
if sent by facsimile, provided that the facsimile is promptly confirmed by
confirmation of transmission thereof, to the person at the address set forth
below, or such other address as may be designated in writing hereafter, in the
same manner, by such person:

 

To Seller:

 

Winland Electronics, Inc.

1950 Excel Drive

Mankato, MN 56001

Attention: Chief Executive Officer

Facsimile: (507) 625-7231

 

With a copy to:

 

Fredrikson & Byron, P.A.

200 South Sixth Street

Minneapolis, MN  55402-1425

Attn:  Thomas F. Steichen

Facsimile: (612) 492-7338

 

To Purchaser:

 

Nortech Systems, Inc.

1120 Wayzata Boulevard East, # 201

Wayzata, MN 55391

Attn.: Michael J. Degan

Facsimile: (952) 449-0442

 

With a copy to:

 

Bert M. Gross

7201 Metro Boulevard

Edina, MN 55439

Facsimile: (952) 918-4161

 

33

--------------------------------------------------------------------------------


 

A notice shall be deemed given on the day when actually delivered as provided
above (if delivered personally, by courier or by facsimile) or on the day shown
on the return receipt (if delivered by mail).

 

9.2           Specific Performance.  Purchaser acknowledges and agrees that in
the event of any breach of this Agreement by Purchaser, Seller would be
irreparably harmed and could not be made whole by monetary damages.  Purchaser,
on behalf of itself and its Affiliates, accordingly hereby waives the defense in
any action for specific performance that a remedy at law would be adequate and
hereby agrees that Seller, in addition to any other remedy to which it may be
entitled at law or in equity, shall be entitled to compel specific performance
of this Agreement.

 

9.3           Amendment; Waiver.  Except as described in Section 7.10 above, any
provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
Purchaser and Seller, or in the case of a waiver, by the party against whom the
waiver is to be effective.  Except as described in Section 7.10 above, no
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

9.4           Assignment.  No party to this Agreement may assign any of its
rights or obligations under this Agreement without the prior written consent of
the other party hereto.

 

9.5           Entire Agreement.  This Agreement (including all Schedules and
Exhibits hereto) contains the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters, except for the
Confidentiality Agreement which will remain in full force and effect for the
term provided for therein and other than any written agreement of the parties
that expressly provides that it is not superseded by this Agreement.

 

9.6           Fulfillment of Obligations.  Any obligation of any party to any
other party under this Agreement, which obligation is performed, satisfied or
fulfilled by an Affiliate of such party, shall be deemed to have been performed,
satisfied or fulfilled by such party.

 

9.7           Parties in Interest.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns.  Nothing in this Agreement, express or implied, is intended
to confer upon any Person other than Purchaser, Seller, or their successors or
permitted assigns, any rights or remedies under or by reason of this Agreement.

 

9.8           Public Disclosure.  Notwithstanding anything herein to the
contrary, each of the parties to this Agreement hereby agrees with the other
party hereto that no press release or similar public announcement or
communication shall be made or caused to be made concerning the execution or
performance of this Agreement unless the parties shall have agreed in advance as
to the contents thereof, except as such release or announcement may be required
by Law or the rules or regulations of any applicable United States securities
exchange or regulatory or governmental body to which the relevant party is
subject or submits, in which case the party

 

34

--------------------------------------------------------------------------------


 

required to make the release or announcement shall use its reasonable best
efforts to allow each other party reasonable time to comment on such release or
announcement in advance of such issuance, it being understood that the final
form and content of any such release or announcement, to the extent so required,
shall be at the final discretion of the disclosing party.

 

9.9           Return of Information.  If for any reason whatsoever the
transactions contemplated by this Agreement are not consummated, Purchaser shall
promptly return to Seller all books and records furnished by Seller or any of
its agents, employees, or representatives (including all copies, summaries and
abstracts, if any, thereof) in accordance with the terms of the Confidentiality
Agreement.

 

9.10         Expenses.  Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated by this Agreement are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be borne by the party incurring
such expenses. Notwithstanding the foregoing, all Taxes (including, without
limitation, any value added Taxes but excluding any Income Taxes) and fees
relating to the transfer of the Conveyed Assets shall be paid by the person
liable therefor but the liability for such Taxes as between Seller and Purchaser
shall be borne by Purchaser.

 

9.11         Schedules.  The disclosure of any matter in any Schedule to this
Agreement, as may be amended or supplemented prior to the Closing, shall be
deemed to be a disclosure for all purposes of this Agreement to which such
matter could reasonably be expected to be pertinent, but shall expressly not be
deemed to constitute an admission by Seller or Purchaser, or to otherwise imply,
that any such matter is material for the purposes of this Agreement.

 

9.12         Governing Law.   This Agreement shall be governed by the laws of
the State of Minnesota, its rules of conflict of laws notwithstanding.

 

9.13         Consent to Jurisdiction.  Each of the parties hereby irrevocably
submits to the exclusive jurisdiction of the United States District Court for
the District of Minnesota, for the purpose of any action or proceeding arising
out of or relating to this Agreement and each of the parties hereby irrevocably
agrees that all claims in respect to such action or proceeding shall be heard
and determined exclusively in any Minnesota state or federal court sitting in
the County of Hennepin.  Each party irrevocably waives, and agrees not to asset
by way of motion, defense or otherwise, in any such action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is immune from attachment or execution, that the
action or proceeding is or has been brought in an inconvenient forum, that the
venue of the action or proceeding is improper, or that this Agreement and the
transactions contemplated hereby may not be enforced by any of the above-named
courts.  Each of the parties agrees that a final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

Each of the parties irrevocably consents to the service of the summons and
complaint and any other process in any other action or proceeding relating to
the transactions contemplated by this Agreement, on behalf of itself or its
property, by the personal delivery of copies of such

 

35

--------------------------------------------------------------------------------


 

process to such party.  Nothing in this Section 9.13 shall affect the right of
any party to serve legal process in any other manner permitted by Law.

 

9.14         Waiver of Jury Trial.  Each party hereby waives its rights to a
jury trial of any claim or cause of action based upon or arising out of or
related to this Agreement or the subject matter hereof.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of the transactions
contemplated hereby, including, without limitation, contract claims, tort
claims, breach of duty claims, and all other common law and statutory claims. 
This Section 9.14 has been fully discussed by each of the parties and these
provisions shall not be subject to any exceptions.  Each party hereby further
warrants and represents that such party has reviewed this waiver with its legal
counsel and that such party knowingly and voluntarily waives its jury trial
rights following consultation with legal counsel.  This waiver is irrevocable,
meaning that it may not be modified either orally or in writing, and this waiver
shall apply to any subsequent amendments, supplements or modifications to (or
assignments of) this Agreement.  In the event of litigation, this Agreement
maybe filed as a written consent to a trial (without a jury) by the court.

 

9.15         Counterparts.   This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.  A facsimile or PDF signature of
this Agreement shall be valid and have the same force and effect as a manually
signed original.

 

9.16         Headings.  The heading references herein and the table of contents
hereto are for convenience purposes only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

9.17         Severability.  In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the greatest extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

[The remainder of this page has been intentionally left blank]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed or caused this Asset Purchase
Agreement to be executed as of the date first written above.

 

SELLER:

 

PURCHASER:

 

 

 

Winland Electronics, Inc.,

 

Nortech Systems, Inc.,

a Minnesota corporation

 

a Minnesota corporation

 

 

 

By:

 

 

 

Name:

 

 

By:

 

Title:

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF

BILL OF SALE

 

1.                                       Sale and Transfer of Assets. For good
and valuable consideration, the receipt, adequacy and legal sufficiency of which
are hereby acknowledged, and as contemplated by Section 2.1 of that certain
Asset Purchase Agreement dated as of January 1, 2011 (the “Purchase Agreement”),
to which Winland Electronics, Inc., a Minnesota corporation (“Seller”), and
Nortech Systems, Inc., a Minnesota corporation (“Purchaser”) are parties, Seller
hereby sells, transfers, assigns, conveys, grants and delivers to Purchaser,
effective as of 12:01 a.m. (CST) on January 1, 2011, all of Seller’s right,
title and interest in and to all of the assets (the “Conveyed Assets”).

 

2.                                       Further Actions. Seller covenants and
agrees to warrant and defend the sale, transfer, assignment, conveyance, grant
and delivery of the Conveyed Assets hereby made against all Persons whomsoever,
to take all steps reasonably necessary to establish the record of Purchaser
title to the Conveyed Assets and, at the request of Purchaser, to execute and
deliver further instruments of transfer and assignment and take such other
action as Purchaser may reasonably request to more effectively transfer and
assign to and vest in Purchaser each of the Conveyed Assets, all at the sole
cost and expense of Seller.

 

3.                                       Power of Attorney. Without limiting
Section 2 hereof, Seller hereby constitutes and appoints Purchaser the true and
lawful agent and attorney in fact of Seller, with full power of substitution and
resubstitution, in whole or in part, in the name and stead of Seller but on
behalf and for the benefit of Seller and its successors and assigns, from time
to time:

 

A.                                   to demand, receive and collect any and all
of the Conveyed Assets and to give receipts and releases for and with respect to
the same, or any part thereof;

 

B.                                     to institute and prosecute, in the name
of Seller or otherwise, any and all proceedings at law, in equity or otherwise,
that Purchaser or its successors and assigns may deem proper in order to collect
or reduce to possession any of the Conveyed Assets and in order to collect or
enforce any claim or right of any kind hereby assigned or transferred, or
intended so to be; and

 

C.                                     to do all things legally permissible,
required or reasonably deemed by Purchaser to be required to recover and collect
the Conveyed Assets and to use Seller’s name in such manner as Purchaser may
reasonably deem necessary for the collection and recovery of same.

 

Seller hereby declaring that the foregoing powers are coupled with an interest
and are and shall be irrevocable by Seller.

 

4.                                       Terms of the Purchase Agreement. The
terms of the Purchase Agreement, including but not limited to Seller’s
representations, warranties, covenants, agreements and

 

--------------------------------------------------------------------------------


 

indemnities relating to the Conveyed Assets, are incorporated herein by this
reference. Seller acknowledges and agrees that the representations, warranties,
covenants, agreements and indemnities contained in the Purchase Agreement shall
not be superseded hereby but shall remain in full force and effect to the full
extent provided therein. In the event of any conflict or inconsistency between
the terms of the Purchase Agreement and the terms hereof, the terms of the
Purchase Agreement shall govern.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of January 1, 2011.

 

 

 

 

WINLAND ELECTRONICS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

STATE OF MINNESOTA                      )

 

 

 

 

 

 

 

COUNTY OF                                          )

 

 

 

 

The foregoing instrument was acknowledged before me this            day of
                                        , 2011 by
                                                           of Winland
Electronics, Inc., a Minnesota corporation, on behalf of the corporation.

 

 

 

 

 

Notary Public

 

My commission expires

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is made and entered into as of January 1, 2011, by and among Winland
Electronics, Inc., a Minnesota corporation (“Assignor”), and Nortech
Systems, Inc., a Minnesota corporation (“Assignee”).

 

WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated as of January 1, 2011 (the “Purchase Agreement”), pursuant to
which Assignee has purchased certain of the assets of Assignor; and

 

WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to assign
certain rights and agreements to Assignee, and Assignee has agreed to assume
certain obligations of Assignor, as set forth herein, and this Assignment and
Assumption Agreement is contemplated by Section 2.6(b)(ii) of the Purchase
Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

 

1.                                       Capitalized Terms. Capitalized terms
used but not defined herein shall have the meanings for such terms that are set
forth in the Purchase Agreement.

 

2.                                       Assignment and Assumption. Effective as
of 12:01 a.m. (CST) on January 1, 2011 (the “Effective Time”), Assignor hereby
assigns, sells, transfers and sets over (collectively, the “Assignment”) to
Assignee all of Assignor’s right, title, benefit, privileges and interest in and
to, and all of Assignor’s burdens, obligations and liabilities in connection
with, each of the Assumed Liabilities. Assignee hereby accepts the Assignment
and assumes and agrees to observe and perform all of the duties, obligations,
terms, provisions and covenants, and to pay and discharge all of the liabilities
of Assignor to be observed, performed, paid or discharged arising from and after
the Closing, in connection with the Assumed Liabilities. Assignee assumes no
retained liabilities of Assignor, and the parties hereto agree that all such
retained liabilities shall remain the sole responsibility of Assignor.

 

3.                                       Terms of the Purchase Agreement. The
terms of the Purchase Agreement, including but not limited to Assignor’s
representations, warranties, covenants, agreements and indemnities relating to
the Assumed Liabilities, are incorporated herein by this reference. Assignor
acknowledges and agrees that the representations, warranties, covenants,
agreements and indemnities contained in the Purchase Agreement shall not be
superseded hereby but shall remain in full force and effect to the full extent
provided therein. In the event of any conflict or inconsistency between the
terms of the Purchase Agreement and the terms hereof, the terms of the Purchase
Agreement shall govern.

 

--------------------------------------------------------------------------------


 

4.                                       Further Actions. Each of the parties
hereto covenants and agrees, at its own expense, to execute and deliver, at the
request of the other party hereto, such further instruments of transfer and
assignment and to take such other action as such other party may reasonably
request to more effectively consummate the assignments and assumptions
contemplated by this Assignment and Assumption Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first above written.

 

 

WINLAND ELECTRONICS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NORTECH SYSTEMS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

SELLER’S SECRETARY’S CERTIFICATE

 

Pursuant to Section 2.6(b)(iii) of the Asset Purchase Agreement dated as of
January 1, 2011, the undersigned, the duly elected Secretary of Winland
Electronics, Inc. (“Seller”), hereby certifies to Nortech Systems, Inc., a
Minnesota corporation, that the person whose name and office is set forth below
now is, and at all times since October 1, 2010 has been, a duly elected or
appointed, qualified and acting officer of Seller holding the office set forth
opposite his name, and the signature set opposite his name is his genuine
signature.

 

 

 

 

Thomas J. de Petra, Chief Executive Officer and President

 

 

 

 

 

Glenn Kermes, Chief Financial Officer and Executive Vice President

 

 

 

 

 

David A. Kuklinski, Vice President of Sales and Marketing

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
first day of January, 2011.

 

 

 

 

Glenn Kermes

 

Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

SELLER’S OFFICER’S CERTIFICATE

 

I, Thomas J. de Petra, hereby certify as follows:

 

1.             I am Chief Executive Officer and President of Winland
Electronics, Inc., a Minnesota corporation (“Seller”). This certificate is
provided pursuant to Section 6.2(a) of the Asset Purchase Agreement dated as of
January 1, 2011 (the “Agreement”) between Seller and Nortech Systems, Inc. a
Minnesota corporation.

 

2.             I hereby certify that, to the best of my knowledge:

 

(a)                                  The representations and warranties of
Seller contained in the Agreement, to the extent qualified by materiality, are
true and correct, and that those not so qualified are true and correct in all
material respects, as of the Closing Date.

 

(b)                                 Seller has complied in all material respects
with all obligations, conditions and covenants required to be performed or
complied with by it under the Agreement at or prior to the Closing.

 

IN WITNESS WHEREOF, I have executed this Certificate this 1st day of January,
2011.

 

 

 

 

By:

 

 

 

Name:

Thomas J. de Petra

 

 

Title:

Chief Executive Officer and President

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

PURCHASER’S SECRETARY’S CERTIFICATE

 

Pursuant to Section 2.6(c)(iv) of the Asset Purchase Agreement dated as of
January 1, 2011, the undersigned, the duly elected Secretary of Nortech
Systems, Inc. (“Purchaser”), hereby certifies to Winland Electronics, Inc., a
Minnesota corporation, that the person whose name and office is set forth below
now is, and at all times since October 1, 2010 has been, a duly elected or
appointed, qualified and acting officer of Purchaser holding the office set
forth opposite his or her name, and the signature set opposite his or her name
below is his or her genuine signature.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
first day of January, 2011.

 

 

 

By:

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

PURCHASER’S OFFICER’S CERTIFICATE

 

I,                                                         , hereby certify as
follows:

 

3.             I am the                                              of Nortech
Systems, Inc., a Minnesota corporation (“Purchaser”). This certificate is
provided pursuant to the terms of Section 2.6(c)(v) of the Asset Purchase
Agreement dated as of January 1, 2011 (the “Agreement”).

 

4.             I hereby certify that, to the best of my knowledge:

 

(a)                                  The representations and warranties of
Purchaser contained in the Agreement, to the extent qualified by materiality,
are true and correct, and that those not so qualified are true and correct in
all material respects, as of the Closing Date.

 

(b)                                 Purchaser has complied in all material
respects with all obligations, conditions and covenants required to be performed
or complied with by it under the Agreement at or prior to the Closing.

 

IN WITNESS WHEREOF, I have executed this Certificate this 1st day of January,
2011.

 

 

 

NORTECH SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF COVENANT-NOT-TO COMPETE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PURCHASER LEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SELLER SUBLEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

MANUFACTURING AGREEMENT

 

--------------------------------------------------------------------------------

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT is entered into effective as of January 1, 2011 (the
“Effective Date”), by and between NORTECH SYSTEMS INCORPORATED, a Minnesota
professional corporation (“Sublessor”) and WINLAND ELECTRONICS, INC., a
Minnesota corporation (“Sublessee”).

 

RECITALS

 

A.            Sublessor is the tenant under that certain Lease Agreement of even
date herewith (the “Main Lease”) with Sublessee.

 

B.            Pursuant to the Main Lease, Sublessee has leased to Sublessor the
Leased Premises (as defined in the Main Lease) its office and manufacturing
facility (the “Building”) and improvements (collectively, the “Improvements”)
located at 1950 Excel Drive, Mankato Minnesota, 5600, which Building and
Improvements are hereinafter referred to as the “Main Lease Premises.”  The
Building is a 58,000 square foot building consisting of 32,500 square feet of
manufacturing space, 10,000 square feet of warehouse space and 15,500 square
feet of office space.

 

C.            The parties mutually desire for Sublessee to sublease from
Sublessor approximately 1,000 square feet of the Main Leased Premises to be
designated by Sublessor and Sublessee (the “Sublease Premises”).

 

D.            Terms not otherwise defined herein shall have the meaning given
them in the Main Lease.

 

PROVISIONS

 

In consideration of the mutual promises set forth in this Sublease Agreement and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.             Recitals.  The Recitals set forth above are incorporated into and
made a substantive part of this Sublease Agreement.

 

2.             Main Lease.  The terms and conditions of the Main Lease, as they
apply to the Sublease Premises, are incorporated into this Sublease Agreement by
reference, except for those terms specifically excluded in this Sublease
Agreement.  Sublessee acknowledges and agrees:

 

a.             That Sublessee is granted no greater or additional rights and/or
privileges under this Sublease Agreement than Sublessor was granted as tenant
under the Main Lease.

 

b.             The obligations, conditions and covenants of the Sublessee as
landlord under the Main Lease shall remain the obligations, conditions and
covenants of Sublessee, and

 

1

--------------------------------------------------------------------------------


 

Sublessor shall not be required to perform the same in the event of a default by
Sublessee.

 

c.             Sublessor shall have all the rights and privileges of the
Sublessee as landlord under the Main Lease, except Sublessor shall not be
entitled to receive Rent payable under the Main Lease and except as herein
otherwise specifically provided.

 

Sublessor and Sublessee mutually agree not to do or suffer or permit anything to
be done which would result in a default under the Main Lease or cause the Main
Lease to be terminated or forfeited.

 

3.             Sublease Premises.  Sublessor hereby subleases the Sublease
Premises to Sublessee, subject to and together with the terms and conditions of
this Sublease Agreement, and the applicable terms and conditions of the Main
Lease.

 

4.             Term.  The term of this Sublease Agreement (the “Term”) shall be
one (1) year commencing on the Effective Date (as defined in the Main Lease).

 

5.             Base Rent.  Beginning on the Effective Date (as defined in the
Main Lease), Sublessee agrees to pay to Sublessor without demand, deduction or
setoff, at $5.25 per square feet, or $437.50 per month.  Sublessee shall pay to
Sublessor during the Term of this Sublease Agreement base monthly rent, on the
fifth (5th) day of each and every month, without demand, deduction, or set-off,
during the Term.  Each installment of base rent and any additional amounts due
under this Sublease Agreement to be paid to Sublessor shall be paid by check,
payable to the order of Sublessor (or such nominee as shall have been designated
by Sublessor to receive such payment).  A pro rata portion of such monthly base
rent shall be due for any partial calendar month during the Term, in proportion
to the number of days of such calendar month falling within the Term.

 

6.             Condition of the Sublease Premises.  Sublessee agrees to accept
the Sublease Premises in its as-is condition, provided that Sublessor shall use
commercially reasonable efforts to enforce its rights under the Main Lease to
ensure that the Sublease Premises is delivered in the condition required by the
Main Lease.

 

7.             Insurance.  Sublessee shall maintain with respect to the Sublease
Premises all insurance required to be maintained by Sublessor, as tenant,
pursuant to the Main Lease .  The insurance policies maintained by Sublessee
shall be subject to all provisions of the Main Lease to the extent applicable
thereto.

 

8.             Indemnification; Waiver of Claims.  Sublessee agrees that it will
indemnify and hold Sublessor and Sublessee (to the extent relating to the
Sublease Premises) forever harmless as provided in the Main Lease, which
indemnification and hold harmless shall also include any and all responsibility
or liability which Sublessor may incur by virtue of this Sublease Agreement
arising out of any failure of Sublessee in any respect to comply with and
perform the requirements and provisions of the Main Lease as they relate to the
Sublease Premises (except as expressly excepted in this Sublease Agreement) or
this Sublease Agreement.

 

2

--------------------------------------------------------------------------------


 

9.             Transfers.  Sublessee shall not assign or pledge this Sublease,
further sublease all or any portion of the Sublease Premises, or otherwise
transfer this Sublease or the Sublease Premises, without compliance with all
requirements of the Main Lease.

 

10.           Alterations and Improvements.  Sublessee shall not make any
alterations and improvements to the Sublease Premises without Sublessor’s prior
written consent and full compliance with the terms and conditions of the Main
Lease.

 

11.           Repair and Maintenance.  Sublessee shall at its own cost and
expense repair and maintain all of the Sublease Premises in full compliance with
the terms and conditions of the Main Lease.

 

12.           Default.  If any one or more of the following events occurs,
Sublessee shall be deemed to be in default under this Sublease Agreement:

 

a.             Sublessee fails to pay, when due, any installment of Rent, for
which Sublessee is responsible under this Sublease Agreement.

 

b.             Sublessee fails to keep, observe or perform any of the other
non-monetary terms, covenants and conditions herein to be kept, observed and
performed by Sublessee under this Sublease Agreement; provided, however, that
Sublessee shall have five (5) days less than any applicable cure period under
the Main Lease within which to cure the default in question.

 

If Sublessee is in default under any provision of this Sublease Agreement,
Sublessor shall be entitled to exercise any and all of the rights and remedies
provided to the Sublessee as landlord under the Main Lease, or otherwise
available to lessors and/or sublessors under Minnesota law in the event of a
default by a lessee and/or sublessee.

 

13.           Notices.  Sublessor shall immediately forward to the Sublessee
copies of all billings, reports, written statements or notices received by
Sublessor from Owner as landlord under the Main Lease to the extent related to
the Sublease Premises.  Sublessee shall forward to Sublessor all reports and
written statements required under the Main Lease in connection with the Sublease
Premises or actions taken by Sublessee at least ten (10) days prior to the date
such reports or written statements are due under the Main Lease.  Any notice
which one party wishes or is required to give to the other party will be
regarded as effective if in writing and delivered to such party in the manner
provided under the Main Lease, addressed to the post-office address furnished by
such party.

 

14.           Relationship of the Parties.  Nothing contained in this Sublease
Agreement shall be deemed or construed by the parties, or by a third party, to
create the relationship of principal and agent or of partnership or joint
venture or of any association whatsoever between Sublessor and Sublessee.  It is
hereby expressly understood and agreed that neither the method of computation of
Rent, or any other provisions contained in this Sublease Agreement, nor any act
or acts of the

 

3

--------------------------------------------------------------------------------


 

parties hereto, shall be deemed to create any relationship between Sublessor and
Sublessee other than the relationship of Sublessor and Sublessee.

 

15.           Invalidity.  If any one or more of the provisions of this Sublease
Agreement are adjudicated to be void or invalid, then the remaining provisions
of this Sublease Agreement shall remain in full force and effect insofar as such
remaining provisions are capable of execution.  Each covenant and agreement on
the part of one party is understood and agreed to constitute an essential part
of the consideration for each covenant and agreement on the part of the other
party.

 

16.           Conditions.  This Sublease shall at all times be considered to be
dependent on the existence of the Main Lease.  Any termination of the Main Lease
shall result in an automatic termination of this Sublease Agreement, and neither
party to this Sublease Agreement shall have any liability or responsibility to
the other, except:  (i) for such liability as shall have accrued prior to such
termination; and (ii) to whatever extent Sublessor is liable to the Sublessee
under the Main Lease in the event the Main Lease is cancelled or terminated
because of Sublessee’s actions, Sublessee shall remain liable to Sublessor.

 

17.           Successors and Assigns.  This Sublease Agreement and all covenants
and agreements contained herein shall be binding upon and inure to the benefit
of the respective successors and assigns of the parties to this Sublease
Agreement, subject to the restrictions imposed under this Sublease Agreement and
the Main Lease relating to transfers.

 

18.           Non-Waiver.  A party’s failure to insist upon strict performance
of any covenant of this Sublease Agreement or to exercise any option or right
herein contained shall not be a waiver or relinquishment for the failure of such
covenant, right or option, but the same shall remain in full force and effect. 
Sublessor is specifically authorized to accept a partial payment of Rent or any
other sum payable by Sublessee hereunder (no matter how such payment may be
labeled or conditionally delivered) without such acceptance being deemed a
waiver of the balance of the amount owed.

 

19.           General.  This Sublease Agreement shall be construed under the
laws of the State of Minnesota.  Except as otherwise provided herein, no
subsequent alteration, amendment, change or addition to this Sublease Agreement
shall be binding upon the parties unless reduced to writing and signed by both
parties.  This Sublease Agreement may be separately executed as counterparts
which shall be then read together and enforced.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS TO THIS SUBLEASE AGREEMENT, the parties have executed this Sublease
Agreement effective as of the day and year first above-written.

 

 

SUBLESSOR:

NORTECH SYSTEMS INCORPORATED

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

SUBLESSEE:

WINLAND ELECTRONCIS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

5

--------------------------------------------------------------------------------

 

MANUFACTURING AGREEMENT

 

 

between

 

Winland Electronics, Inc.

 

and

 

Nortech Systems Incorporated

 

Dated as of January 1, 2010

 

--------------------------------------------------------------------------------


 

MANUFACTURING AGREEMENT

 

This Manufacturing Agreement (the “Agreement”) is entered into by and between
Winland Electronics, Inc. (“Seller”), a Minnesota corporation, and Nortech
Systems Incorporated (“Buyer”), a Minnesota corporation, as of January 1, 2010.

 

BACKGROUND

 

Contemporaneously herewith, Buyer and Seller have entered into an Asset Purchase
Agreement, dated as of the same date (the “APA”), pursuant to which the Buyer
will purchase certain assets of Seller in connection with its Electronics
Manufacturing Services business.  For a period of time after the closing of the
APA, the parties have agreed that, pursuant to the terms hereof, Buyer will
manufacture certain products for Seller related to Seller’s proprietary
monitoring devices (the “Products”).

 

Now, then, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties do hereby agree as follows:

 

1.             Term.  The term begins on the date hereof and continues in effect
until July 1, 2011 (the “Term”).  After the expiration of the Term, Buyer and
Seller will negotiate in good faith for additional Terms, upon conditions
mutually agreeable to Buyer and Seller.

 

2.             Seller’s Manufacturing Commitment.  During the Term of this
Agreement:

 

(a)           Buyer shall manufacture all of Seller’s requirements relating to
the Products pursuant to the Buyer’s forecasts as provided in Section 4 to this
Agreement;

 

(b)           Buyer shall handle all manufacturing responsibilities for the
Products, including ordering raw materials, production and packaging.  Seller
and Buyer shall work together during the Term of this Agreement to determine
what type of packaging the Products will have.  Seller shall assume
responsibility for marketing, invoicing its customers and collections; and

 

(c)           Buyer shall warehouse, at its expense and pursuant to a Lease
Agreement of even date herewith, all Products purchased by Seller to be shipped
at a later date.

 

3.             Purchase of Raw Materials and Finished Goods.

 

(a)           Upon termination of this Agreement, Seller or any successor to
Seller’s business after the consummation of the APA by merger or acquisition or
by divestiture or spin-off (the “Seller’s Successor”) shall be required to
purchase all unused raw materials intended by Buyer to be used or consumed in
the production of the Products and owned by Buyer at such time, provided that
such raw materials meet applicable specifications and represents raw materials
consistent with current Bills of Material for the Products.  The purchase price
for such raw materials shall be Buyer’s standard cost, and shall be fully
explained and documented to Seller’s or Seller’s Successor’s satisfaction.

 

--------------------------------------------------------------------------------


 

(b)           Upon termination of this Agreement, Seller or Seller’s Successor
shall be required to purchase all or some of Buyer’s finished goods or work in
progress inventory of Products at the applicable Transfer Prices (as defined
below).

 

4.             Forecast and Ordering Procedures.  Each month Seller shall
provide a forecast, setting forth its good faith estimate of the quantities of
each Product for which it will place orders in the following thirty (30) days. 
Such forecast is for the convenience of the parties and shall not be considered
a binding obligation to purchase Products.

 

Seller shall place orders by submitting a binding purchase order.  Upon
acceptance of such purchase order, Buyer shall be committed to sell the Product
set forth in such purchase order to Seller.  Buyer agrees to accept such
purchase order, subject to the terms of this Agreement, when submitted by
Seller.  To the extent any terms set forth in the purchase order or the
acceptance are inconsistent with the terms of this Agreement, the terms of this
Agreement shall control.  The completion date specified in the purchase order
shall be applicable, provided, however, that (a) such date shall be no earlier
than thirty (30) days after submission of the purchase order, provided that
Buyer shall use commercially reasonable efforts to deliver Products earlier than
thirty (30) days after submission of the applicable purchase order if requested
by Seller, and (b) Seller shall use its commercially reasonable efforts to
aggregate purchases for maximum manufacturing efficiency.

 

As soon as practicable after the date of this Agreement Buyer and Seller shall
work together to determine a minimum quantity amount of Product which Seller
shall be required to purchase from Buyer (the “Minimum Quantity Amount”).  Once
such Minimum Quantity Amount is established, in order for Seller to secure the
Transfer Price (as defined below) as set forth in Section 6, Seller must
purchase from Buyer a minimum of twenty-five percent (25%) of the Minimum
Quantity Amount during each three (3) month period after the Minimum Quantity
Amount is established and a minimum of one hundred percent (100%) of the Minimum
Quantity Amount during each twelve (12) month period after the Minimum Quantity
Amount is established.

 

5.             Transfer Price.  Subject to the Minimum Quantity Amount
requirements set forth in Section 4, the transfer price for the Products (the
“Transfer Price”) during the Term of this Agreement shall be Buyer’s current
standard manufacturing costs (fully burdened) plus a mark-up equal to (a) five
percent (5%) during the six (6) months after the date of this Agreement,
(b) seven percent (7%) during the sixth through the ninth (9) months after the
date of this Agreement, and (c) ten percent (10%) during the ninth through the
twelfth months after the date of this Agreement.

 

6.             Payment Terms.  Payment shall be net thirty (30) days from the
date of invoice, which invoice shall be dated the date of shipment.

 

7.             Specifications.  Seller shall submit, as part of its purchase
order, the specifications for the applicable Products, which shall be the same
as the historical specifications for the Products previously manufactured by
Buyer.

 

2

--------------------------------------------------------------------------------


 

8.             Insurance Certificate.  Purchaser will procure and maintain, at
its own expense, for the Term of the Agreement, and for five (5) years
thereafter if written on a claims made or occurrence reported form, the types of
insurance specified below:  (a) Workers’ Compensation accordance with applicable
statutory requirements; (b) Employer’s Liability with a limit of liability in an
amount of not less than $500,000; (c) Commercial General Liability including
premises operations, products & completed operations, blanket contractual
liability, personal injury and advertising injury including fire legal liability
for bodily injury and property damage in an amount not less than $1,000,000 per
occurrence and  $2,000,000 in the aggregate; and (d) Excess Liability including
products liability with a combined single limit in an amount of not less than
$10,000,000 per occurrence and in the aggregate.

 

Purchaser shall include Seller and its subsidiaries, affiliates, directors,
officers, employees and agents as additional insureds with respect to Commercial
General Liability, Commercial Automobile Liability and Excess Liability but only
as their interest may appear in this Agreement or in the APA.  Prior to
commencement of services, Purchaser shall furnish to Seller certificates of
insurance evidencing the insurance coverages stated above and shall require at
least thirty (30) days written notice to Seller prior to any cancellation,
non-renewal or material change in said coverage.  In the case of cancellation,
non-renewal or material change in said coverage, Seller shall promptly provide
to Purchaser with a new certificate of insurance evidencing that the coverage
meets the requirements in this Section 8.  Purchaser agrees that its insurance
shall act as primary and noncontributory from any other valid and collectible
insurance maintained by Seller.  Purchaser may, at its option, satisfy, in whole
or in part, its obligation under this Section 8 through its self- insurance
program.

 

9.             Confidential Information.  The parties acknowledge that during
the Term hereof each party may provide confidential information to the other
related to such party and to the Products, including trade secrets,
manufacturing information, marketing information or financial information.  Each
party shall take commercially reasonable steps to maintain the confidentiality
of such information.  Information shall not be deemed confidential if it is in
the public domain through no fault of either party, the information is required
to be disclosed pursuant to a court order or other compulsory process or the
information is in the hands of a third party who is under no obligation to
either party to maintain the confidentiality of such information.  Each party
will use the same degree of care with respect to its obligations hereunder as it
employs with its own information of a confidential nature.

 

10.           Force Majeure.  If either party is unable to perform its
obligations, either in whole or in part, under this Agreement as a result of
acts of God; acts of public enemy; civil strife; wars declared or undeclared;
embargoes; fires; explosions; floods; shortages of energy; orders by any
governmental entity or by any other supervening authority, the affected party
will use its commercially reasonable effort to find an alternative in order to
alleviate the force majeure condition and meet its obligations under this
Agreement, and if such commercially reasonable efforts do not result in the
elimination of the force majeure condition, be excused from its performance
during the event to the extent that the party is prevented or delayed
hereunder.  If such event lasts for more than one hundred twenty (120) days, the
party whose performance is not affected by the force majeure condition shall
have the option of being excused, without further obligation from the
performance of the Agreement or any obligation hereunder.  This clause shall not
apply to the payment obligations of Seller.

 

3

--------------------------------------------------------------------------------


 

11.           Termination.  Either party shall be entitled to terminate its
obligations hereunder, without liability, upon material breach of the
obligations by the other party or the bankruptcy or insolvency of the other
party provided that the terminating party shall provide sixty (60) days’ written
notice and opportunity to cure to the other party.

 

12.           Purchase Order Terms.  Buyer warrants for a period of one (1) year
from the date of shipment, that the Products manufactured by Buyer pursuant to
this Agreement shall conform to the applicable specifications.  During the
warranty period, Seller at its option may reject and return at Buyer’s expense
any Products that fail to conform to the requirements hereof.  Upon such
rejection, Buyer shall replace such Products, or if no such replacement Products
are available, credit Seller’s account for such rejected Products.  Buyer shall
indemnify and hold Buyer harmless from any costs, expenses, damages and the like
incurred by Seller or any third party arising from (i) any breach of Buyer’s
obligations hereunder, or (ii) any negligent or willful misconduct of Buyer. 
Seller shall indemnify and hold Buyer harmless from any costs, expenses, damages
and the like arising from (i) any breach of Seller’s obligations hereunder, or
(ii) any negligent or willful misconduct of Buyer.  The parties shall provide
notice of indemnification claims and conduct the defense of any such claims in
accordance with the procedures specified in the APA.

 

NOTWITHSTANDING THE FOREGOING, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, EXCEPT TO THE EXTENT
THAT SUCH INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES HAVE BEEN
REQUIRED TO BE PAID TO THIRD PARTIES.

 

13.           Assignment; No Third Party Beneficiaries.  Neither this Agreement
nor any of the rights or obligations hereunder may be assigned by either party
without the prior written consent of the other party.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, and no other person shall have any right,
benefit or obligation under this Agreement, as a third party beneficiary or
otherwise.

 

14.           Notices.  All notices and other communications which are required
or may be given under this Agreement shall be in writing and shall be deemed to
have been duly given: (i) when received if personally delivered; (ii) the day
after being sent, if sent for next-day delivery within the United States by
recognized overnight delivery service (e.g., Federal Express); and (iii) upon
receipt, if sent by certified or registered mail, return receipt requested.  In
each case notice shall be sent to the following address or to such other place
and with such other copies as either party may designate as to itself by notice
to the other:

 

4

--------------------------------------------------------------------------------


 

If to Seller, addressed to:

 

If to Buyer, addressed to:

 

 

 

Winland Electronics, Inc.

1950 Excel Drive

Mankato, MN 56001

Attention: Chief Executive Officer

 

Nortech Systems Incorporated

1120 Wayzata Boulevard East, #201

Wayzata, MN 55391

Attention: Michael J. Degan

 

 

 

With copies (which shall not constitute

notice hereunder) to:

 

With a copy (which shall not constitute

notice hereunder) to:

 

 

 

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55419

Attention: Thomas F. Steichen, Esq.

 

Bert Gross

7201 Metro Boulevard

Edina, MN 55439

 

15.           Choice of Law.  This Agreement shall be construed and interpreted
in accordance with the internal laws of the State of Minnesota, except with
respect to matters of law concerning the internal affairs of any business entity
which is a party to this Agreement, and as to those matters the law of the
jurisdiction under which the relevant business entity derives its powers shall
govern.

 

16.           Entire Agreement; Amendments and Waivers.  This Agreement and the
APA, together with all exhibits and schedules hereto and thereto constitute the
entire agreement between the parties pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties with respect to such subject matter.  No
amendment, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby.  No waiver of any of the
provisions of this Agreement shall be deemed a waiver of any other provision
hereof, nor shall any such waiver constitute a continuing waiver unless
expressly provided in such waiver.

 

17.           Counterparts; Deemed Originals.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  A facsimile or
emailed .pdf file signature page shall be deemed an original.

 

18.           Expenses.  Whether or not a closing occurs, each party hereto
shall pay its own legal, accounting, out-of-pocket and other expenses incident
to the negotiation and execution of, and closing under, this Agreement.

 

5

--------------------------------------------------------------------------------


 

19.           Invalidity.  In the event that any of the provisions contained in
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, then, to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement.

 

20.           Cumulative Remedies.  Except as otherwise specifically provided in
this Agreement or in the APA, all rights and remedies of either party hereto are
cumulative of each other and of every other right or remedy such party may
otherwise have at law or in equity, so that the exercise of one or more rights
or remedies shall not prejudice or impair the concurrent or subsequent exercise
of other rights or remedies.

 

21.           Captions.  The captions contained in this Agreement in no way
define, limit or extend any provision of this Agreement.

 

22.           Further Assurances.  The parties shall cooperate reasonably with
each other and with their respective representatives in connection with any
steps required to be taken as part of their respective obligations under this
Agreement, and shall each (a) furnish upon request such further information;
(b) execute and deliver such documents; and (c) do such other acts and things,
in each case as the other party may reasonably request for the purpose of
carrying out the intent of this Agreement and the transactions contemplated
herein.

 

23.           Relationship.  This Agreement does not make either party the
employee or agent of the other for any purpose whatsoever.  Neither party is
granted any right or authority to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
party.  In fulfilling its obligations pursuant to this Agreement, each party
shall be acting as an independent contractor.

 

24.           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
Person.

 

6

--------------------------------------------------------------------------------


 

Dated this 1st day of January, 2011.

 

 

 

 

WINLAND ELECTRONICS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

NORTECH SYSTEMS INCORPORATED

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(Signature Page to Manufacturing Agreement)

 

--------------------------------------------------------------------------------

 

COMMERCIAL BUILDING LEASE

 

THIS COMMERCIAL BUILDING LEASE (the “Lease”) is effective as of the 1st day of
January, 2011 (the “Effective Date”), by and between WINLAND ELECTRONICSS, INC.,
a Minnesota corporation (hereinafter referred to as “Landlord”), and NORTECH
SYSTEMS INCORPORATED, a Minnesota corporation (hereinafter referred to as
“Tenant”).

 

W I T N E S S E T H :

 

Landlord hereby leases to Tenant, and Tenant leases from Landlord its office and
manufacturing facility (the “Building”) and improvements (collectively, the
“Improvements”) located at 1950 Excel Drive, Mankato Minnesota, 56001 and
legally described on Exhibit A attached hereto an incorporated by reference,
which Building and Improvements are hereinafter referred to as the “Leased
Premises.”  The Building is a 58,000 square foot building consisting of 32,500
square feet of manufacturing space, 10,000 square feet of warehouse space and
15,500 square feet of office space.

 

TO HAVE AND TO HOLD the Leased Premises commencing on the Effective Date and
ending January1, 2017 (the “Term”), subject to the following terms and
conditions.

 

ARTICLE 1.  RENT.  Base rent shall be payable to Landlord without demand,
deduction or setoff, at $5.25 per square feet, or $25,375 per month.  Tenant
shall pay to Landlord during the Term of this Lease base monthly rent, on the
fifth (5th) day of each and every month, without demand, deduction, or set-off,
during the Term.  Tenant’s obligation to pay base rent shall commence one year
after the Effective Date.  The Tenant shall be responsible for maintenance,
utilities, taxes, insurance and all other payments to third parties as
contemplated by this Lease.  Each installment of base rent and any additional
amounts due under this Lease to be paid to Landlord shall be paid by check,
payable to the order of Landlord (or such nominee as shall have been designated
by Landlord to receive such payment).  A pro rata portion of such monthly base
rent shall be due for any partial calendar month during the Term, in proportion
to the number of days of such calendar month falling within the Term.

 

Beginning on the third anniversary of the Effective Date, base rent shall be
increased two and one half percent (2.5%) annually through the remaining Term of
the Lease.

 

ARTICLE 2.  TAXES AND SPECIAL ASSESSMENTS.  Tenant shall pay, when due and
before penalty attaches, all real estate taxes and installments of special
assessments, and any similar charges or liens due and payable during the Term
hereof with respect to the Leased Premises and improvements situated thereon,
provided that election shall be made to pay any special assessment over the
longest period allowed by law.  For any partial calendar year within the Term of
this Lease, Tenant shall be responsible for a pro rata portion of such taxes and
special assessments due and payable in such calendar year in proportion to the
number of days of such calendar year falling within the Term, and appropriate
adjustments shall be made at the beginning of the Term and at the end of the
Term.

 

--------------------------------------------------------------------------------


 

ARTICLE 3.  MAINTENANCE AND REPAIR.  Tenant hereby accepts the Leased Premises
in “As-Is” condition, and Landlord shall have no obligation to make any
leasehold improvements to the Leased Premises.  Tenant shall be responsible for
maintaining the interior of the Leased Premises, including all interior walls,
doors, windows, ceilings, and floors in good condition and repair, reasonable
wear and tear and casualty damaged excepted.  Tenant shall also make all
necessary routine repairs to all building systems serving the Leased Premises,
and shall keep all portions of the Leased Premises in a clean and orderly
condition, including the sidewalks, curbs, drives, parking areas, landscaped
areas, and passageways adjoining the same, which shall be kept free of dirt,
rubbish, snow, ice and unlawful obstructions.  Tenant shall maintain, repair,
and, as necessary, replace during the Term of this Lease, all foundations,
structural elements, roofs and roof membranes, and major building systems in
good order and repair.

 

ARTICLE 4.  ALTERATIONS AND ADDITIONS.  Except for non-structural alterations,
additions or improvements (“Alterations”) that (i) do not exceed $10,000 in the
aggregate, (ii) are not visible from the exterior of the Premises, (iii) do not
affect any building system or the structural strength of the Improvements, and
(iv) do not require penetrations into the floor, ceiling, roof or walls, Tenant
shall not make or permit any Alterations in or to the Leased Premises without
first obtaining Landlord’s consent, which consent shall not be unreasonably
withheld.  With respect to any Alterations made by or on behalf of Tenant
requiring Landlord’s consent hereunder: (i) not less than 10 days prior to
commencing any such Alteration, Tenant shall deliver to Landlord the plans,
specifications and necessary permits for the Alteration, together with
certificates evidencing that Tenant’s contractors and subcontractors have
adequate insurance coverage naming Landlord as an additional insured,
(ii) Tenant shall obtain Landlord’s prior written approval of any contractor or
subcontractor, and (iii) complete the Alterations in accordance with the plans
and specifications delivered to and approved by Landlord.  All Alterations made
by or on behalf of Tenant (regardless if Landlord’s consent is required
hereunder) shall be constructed with new materials, in a good and workmanlike
manner, and in compliance with all laws, regulations, codes and ordinances
(collectively, “Laws”).  Any Alteration by Tenant shall be the property of
Tenant until the expiration or termination of this Lease.  At the expiration or
termination of this Lease, without payment by Landlord, the Alteration shall
remain on the property and become the property of Landlord (except for any
Alterations which are trade fixtures, which shall remain the property of
Tenant), unless Landlord gives notice to Tenant to remove it, in which event
Tenant will remove it and will repair any resulting damage.  At Tenant’s request
prior to Tenant making any Alterations, Landlord will notify Tenant whether
Tenant is required to remove the Alterations at the expiration or termination of
this Lease.  Tenant may install its trade fixtures, furniture and equipment in
the Premises, provided that the installation and removal of them will not affect
any structural portion of the Improvements, any building system or any other
equipment or facilities serving the Improvements.

 

ARTICLE 5.  MECHANIC’S LIENS.  Tenant shall promptly pay for any labor,
services, materials, supplies or equipment furnished to Tenant in or about the
Leased Premises.  Tenant shall keep the Leased Premises free from any liens
arising out of any labor, services, materials, supplies or equipment furnished
or alleged to have been furnished to Tenant.  Tenant shall take all steps
permitted by law in order to avoid the imposition of any such lien.  Should any
such lien

 

2

--------------------------------------------------------------------------------


 

or notice of such lien be filed against the Leased Premises, Tenant shall
discharge the same by bonding or otherwise within thirty (30) days after Tenant
has notice that the lien or claim is filed regardless of the validity of such
lien or claim.  Landlord shall have the right to post and maintain on the Leased
Premises notice of non-responsibility under the laws of Minnesota.

 

ARTICLE 6.  USE OF LEASED PREMISES; COMPLIANCE WITH LAWS; ENVIRONMENTAL
COVENANTS.  The Leased Premises shall be used and occupied by Tenant for any
lawful manufacturing or industrial activity that is permitted in the zoning
classification in which the Leased Premises is located, and for no other
purpose, and such use and occupancy shall be in compliance with all applicable
Laws.  Without limiting the foregoing, Tenant shall, at Tenant’s expense, make
all such improvements and alterations required by reason of Tenant’s specific
use and shall comply with all Environmental Laws as hereinafter provided, and
Landlord shall have no responsibility for the same.  Tenant shall indemnify,
defend and hold harmless Landlord from any loss or liability incurred by reason
of any failure by Tenant to comply with applicable Laws in its use and occupancy
of the Leased Premises.  Notwithstanding the foregoing, Tenant shall not be
required to further improve or alter the Leased Premises in order to carry out
its obligations under this Article, unless the need to make such improvements is
due to Tenant’s specific use of the Leased Premises or a specific act of
Tenant.  Landlord shall be responsible for and make any alterations or
improvements required by applicable Laws not due to Tenant’s specific use or
acts.  It shall be Tenant’s obligation to obtain any permits or licenses
required in connection with Tenant’s use of the Leased Premises.

 

As used herein, the following terms shall have the following meanings:

 

“Environmental Laws” — All present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protections Agency and comparable state agency) relating
to the protection of human health or the environment.

 

“Hazardous Materials” — Pollutants, contaminants, toxic or hazardous wastes or
other materials the removal of which is required or the use of which is
regulated, restricted, or prohibited by any Environmental Law.

 

Tenant agrees that (i) no activity will be conducted on the Leased Premises that
will use or produce any Hazardous Materials, except for activities which are
part of the ordinary course of Tenant’s business and are conducted in accordance
with all Environmental Laws (“Permitted Activities”); (ii) the Premises will not
be used for storage of any Hazardous Materials, except for materials used in the
Permitted Activities which are properly stored in a manner and location
complying with all Environmental Laws; (iii) no portion of the Leased Premises
will be used by Tenant or Tenant’s employees, invitees, contractors or agents
(“Tenant’s Agents”) for disposal of Hazardous Materials; and (iv) Tenant will
immediately notify Landlord of any violation by Tenant or Tenant’s Agents of any
Environmental Laws or the release or suspected release of Hazardous Materials
in, under or about the Leased Premises, and Tenant shall immediately deliver to
Landlord a copy of any notice, filing or permit sent or received by Tenant with
respect to the foregoing.  If at any time during or after the Term, Tenant or
Tenant’s Agents causes contamination on any portion of the Leased Premises,
Tenant will indemnify, defend and hold Landlord harmless from all claims,
demands, actions, liabilities, costs, expenses, attorneys’ fees, damages and
obligations of any nature arising from or as a result thereof, and Landlord
shall

 

3

--------------------------------------------------------------------------------


 

have the right to direct remediation activities, all of which shall be performed
at Tenant’s cost.  Tenant’s obligations pursuant to this Article 6 shall survive
the expiration or termination of this Lease.

 

ARTICLE 7.  UTILITIES.  Tenant will pay or cause to be paid when due all charges
for gas, water, sewer, electricity, telephone and other utilities and services
used, rendered or supplied to, upon or in connection with the Leased Premises,
and Landlord shall have no responsibility to supply the same.  Without limiting
Tenant’s general duty to maintain and repair, Tenant shall maintain in good
order and condition during the term and any renewal term of this Lease all
pipes, wires, conduits, boilers and other equipment for the provision of utility
services to the Leased Premises.

 

ARTICLE 8.  INSURANCE.

 

(a)           Public Liability.  At all times during the term and any renewal
term of this Lease, Tenant shall keep in full force and effect at its expense a
policy or policies of commercial general liability insurance with respect to the
Leased Premises and the business of Tenant and any subtenant, licensee or
concessionaire, with a company licensed to do business in the State of Minnesota
reasonably acceptable to Landlord, in which both Tenant and Landlord shall be
named as insureds and adequately covered under reasonable limits of liability
not less than $5,000,000.00 combined single limit coverage of bodily injury,
property damage or combination thereof.  Landlord shall be named as an
additional loss payee.  Tenant shall furnish Landlord with certificates or other
acceptable evidence that such insurance is in effect, which evidence shall state
that Landlord shall be notified in writing thirty (30) days prior to
cancellation, material change or renewal of insurance.

 

(b)           Hazard Insurance.  At all times during the Term, Tenant shall keep
in full force and effect a policy of fire and extended coverage insurance on the
Improvements (including any Alterations therein or thereto) for its full
insurable replacement cost, with a company licensed to do business in the State
of Minnesota reasonably acceptable to Landlord, naming both Landlord and Tenant
as insureds, but payable only to Landlord and containing a loss payable clause
as required by any mortgagees of the Leased Premises; and shall furnish Landlord
and all such mortgagees with certificates or other acceptable evidence that such
insurance is in effect, which evidence shall state that Landlord and all such
mortgagees shall be notified in writing thirty (30) days prior to cancellation,
material change or renewal of insurance.  Tenant may separately or under the
same policy insure any trade fixtures, equipment, supplies and other personal
property owned by Tenant and located upon the Leased Premises.

 

(c)           Waiver of Subrogation.  Notwithstanding anything to the contrary
in this Lease, Landlord and Tenant each waive, and release each other from and
against, all claims for recovery against the other for any loss or damage to the
property of such party arising out of fire or other casualty coverable by a
standard fire and extended coverage property insurance policy, even if such loss
or damage shall be brought about by the fault or negligence of the other party
or its employees or agents.  This waiver and release is effective regardless of
whether the releasing party actually maintains the insurance described above in
this subsection and is not limited to the amount of insurance actually carried,
or to the actual proceeds received after a loss.  Each party shall have its
insurance company that issues its property coverage waive any rights of

 

4

--------------------------------------------------------------------------------


 

subrogation, and shall have the insurance company include an endorsement
acknowledging this waiver, if necessary.  Tenant assumes all risk of damage of
Tenant’s property within the Leased Premises, including any loss or damage
caused by water leakage, fire, windstorm, explosion, theft, or other cause.

 

ARTICLE 9.  NON-LIABILITY; COVENANTS TO HOLD HARMLESS.  Except to the extent
caused by the negligence or intentional misconduct of Landlord, its agents, or
employees, Landlord shall be held harmless by Tenant from any liability for
damages to any person or property in or upon the Leased Premises and the
sidewalks adjoining same, including the property of Tenant and its employees and
all persons in the Leased Premises at its or their invitation.  All property
kept, stored or maintained in the Leased Premises shall be so kept, stored or
maintained at the sole risk of Tenant.  Tenant shall be held harmless by
Landlord for any damages to person or property caused by the negligence or
intentional misconduct of Landlord, its agents, or employees.  Tenant’s and
Landlord’s obligations under this Article 9 shall survive the expiration or
earlier termination of this Lease.

 

ARTICLE 10.  EMINENT DOMAIN.

 

(a)           Entire Premises.  If substantially all of the Leased Premises
shall be taken under the power of eminent domain then the term of this Lease
shall cease as of the day possession shall be taken and the rent shall be paid
up to that day with a proportionate refund by Landlord of such rent as may have
been paid in advance.

 

(b)           Partial Taking.  If more than twenty percent (20%) of the floor
space in the Leased Premises shall be taken under the power of eminent domain,
both Landlord and Tenant shall have the right to terminate this Lease as of the
day possession shall be taken by notice to the other party given within ten
(10) days after possession is so taken.  If the unexpired portion of the Term
shall be one (1) year or less at the date of taking of any portion of the Leased
Premises, Landlord shall have the right to terminate this Lease as of the day
possession shall be taken by like notice to Tenant.  Tenant shall be allowed a
reasonable time not to exceed ten (10) days after any such termination to vacate
the remainder of the Leased Premises, and rent shall be paid up to the day
possession shall be taken or the day Tenant vacates the remainder of the Leased
Premises, whichever is later.

 

(c)           Continuation of Lease.  In the event this Lease is not terminated
pursuant to paragraphs (a) or (b) of this Article, all the terms of this Lease
shall continue in effect, except that the base rent shall be reduced in
proportion to the reduction in floor space in the Leased Premises as a result of
the taking, and Landlord shall, at its own cost and expense, make all necessary
repairs or alterations to the Improvements so as to constitute the remaining
Leased Premises a complete architectural unit.

 

(d)           Damages.  In any event all damages awarded for such taking under
the power of eminent domain, whether for the whole or a part of the Leased
Premises, shall belong to and be the property of Landlord whether such damages
shall be awarded as compensation for diminution in value to the leasehold or to
the fee of the premises; provided, however, that Landlord shall not be entitled
to any award made separately to Tenant for relocation benefits, for

 

5

--------------------------------------------------------------------------------


 

“going concern” value of its business, loss of business, fair value of, and cost
of removal of stock and fixtures, which shall belong to Tenant.

 

(e)           Definition.  The term “eminent domain” shall include the exercise
of any similar power and any purchase or other acquisition in lieu of
condemnation.

 

ARTICLE 11.  DAMAGE.

 

(a)           Partial or Total Destruction.  In case the Leased Premises shall
be partially or totally destroyed by fire or other casualty insurable under fire
and extended casualty insurance so as to become partially or totally
untenantable, the same, unless Landlord or Tenant shall terminate this Lease as
hereinafter provided, shall be repaired or rebuilt as quickly as practicable at
the cost and direction of Landlord, and the base rent shall abate during the
period of repair in proportion to the portion of the floor space in the Leased
Premises that is untenantable or unfit for use by Tenant in its business.

 

(b)           Extensive Damage; Election.  If the Improvements located on the
Leased Premises shall be destroyed or damaged by fire or other casualty
insurable under fire and extended casualty insurance, so as to become wholly
untenantable, and:

 

1.             the Leased Premises cannot be repaired or restored within one
hundred twenty days (120) after such damage or destruction; or

 

2.             the unexpired portion of the term or any renewal term of this
Lease is one (1) year or less at the date of the damage;

 

then either Landlord or Tenant may terminate this Lease as of the date of such
destruction or damage by giving written notice to the other party of such
election within thirty (30) days after such damage or destruction.

 

ARTICLE 12.  SURRENDER; HOLDING OVER.  On the last day of the term or any
renewal term hereof or on the sooner termination thereof, Tenant shall peaceably
surrender the Leased Premises in good order, condition and repair, broom-clean,
casualty damage and reasonable wear and tear only excepted.  Tenant shall repair
any damage to the Leased Premises caused by removal of Tenant’s trade fixtures
or equipment.  Any of Tenant’s property not removed on the last day of the term
or any renewal term hereof or on the sooner termination thereof, shall be deemed
abandoned.  In the event Tenant remains in possession of the Leased Premises
after the expiration of the Term without the execution of a new lease, Tenant’s
occupancy of the Premises shall be that of a tenancy at will.  Tenant’s
occupancy during any holdover period shall otherwise be subject to the
provisions of this Lease (unless clearly inapplicable), except that the base
rent shall be 125% of the base rent payable for the last full month immediately
preceding the holdover.  No holdover or payment by Tenant after the expiration
or termination of this Lease shall operate to extend the Term or prevent
Landlord from immediate recovery of possession of the Leased Premises by summary
proceedings or otherwise.  Tenant shall be liable for all damages that Landlord
suffers as a result of the holdover.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 13.  DEFAULT; REMEDIES.

 

(a)           Default.  The occurrence of any of the following shall constitute
an “Event of Default” under this Lease:

 

1.             Tenant shall fail to pay any installment of base rent to Landlord
within ten (10) days after the due date;

 

2.             Tenant shall have failed to comply with any other provision of
this Lease, and shall not have cured such failure within thirty (30) days after
Landlord, by written notice, has informed Tenant of such noncompliance;
provided, however, in the case of a default which cannot be cured, with due
diligence, within a period of thirty (30) days, Tenant shall have such
additional time to cure such default as may be reasonably necessary, provided
that Tenant proceeds promptly and with due diligence to cure such default after
receipt of said notice;

 

3.             Tenant shall have filed a petition in bankruptcy or insolvency or
for reorganization or for the appointment of a receiver or trustee for it or its
property, or any similar petition, or shall have made an assignment for the
benefit of creditors, or an order for relief shall have been entered in any
proceeding under the federal Bankruptcy Code in which Tenant is named as the
debtor;

 

4.             Any involuntary petition of the type or similar to those referred
to in Paragraph 3 of this Subsection (a) shall have been filed against Tenant,
and shall not be vacated or withdrawn within sixty (60) days after the date of
the filing thereof; or

 

5.             Tenant shall have abandoned the Leased Premises, which shall be
conclusively presumed if Tenant shall vacate the premises for thirty (30) days
without giving written notice of its intent to return to possession of the
Leased Premises.

 

(b)           Remedies.  Whenever any event of default shall have occurred and
be subsisting, Landlord may elect either:

 

1.             To cancel and terminate this Lease; or

 

2.             To reenter and take possession of the Leased Premises, and
terminate Tenant’s right to possession of the Leased Premises, without
terminating this Lease or any of Tenant’s obligations for the balance of the
term of this Lease.

 

Landlord may at any time elect to terminate this Lease despite a prior election
to exercise its remedies under Paragraph 2 above.  In the event Landlord
exercises its remedies under Paragraph 2 above, it may remove all persons and
property from the Leased Premises and store such property at the cost of and for
the account of Tenant, may make alterations and repairs and redecorate the
premises to the extent deemed by Landlord necessary or desirable, and may relet
the premises, or any part thereof, for the account of Tenant, to any person,
firm or corporation,

 

7

--------------------------------------------------------------------------------


 

other than Tenant, for such rent, for such time and upon such terms as Landlord,
in Landlord’s sole discretion, shall determine; but Landlord shall not be
required to accept any tenant offered by Tenant or to observe any instruction
given by Tenant concerning such reletting.  Any rent and other amounts received
by Landlord upon such reletting shall be applied first to the costs and expenses
of Landlord in regaining possession of the Leased Premises, storing property
removed from the premises, making alterations or repairs or redecorating the
Leased Premises, and reletting the premises, including, without limitation,
brokerage and reasonable attorneys fees, then to the rentals and other
obligations of Tenant under this Lease, and any surplus shall be paid to Tenant.

 

ARTICLE 14.  TENANT”S RIGHT OF FIRST REFUSAL TO PURCHASE BUILDING.  During the
Term, Landlord shall attempt to sell the Building to a third party.  If Landlord
finds an interested third party to purchase the Building, Landlord shall give
written notice of such interested third party to Tenant.  After receipt of such
notice by Tenant, Tenant shall have ten (10) days to notify Landlord if it would
like to purchase the Building on the same terms as the interested third party. 
If Tenant does not give written affirmation to Landlord within ten (10) days
after receipt of such notice, Landlord shall move forward with the sale of the
Building to the interested third party.  If Tenant informs Landlord that it
would like to purchase the Building within the ten (10) day notice period,
Landlord and Tenant shall consummate such sale of the Building to Tenant within
thirty (30) days.  If such ultimate sale between Tenant and Landlord is not
consummated within thirty (30) days after Tenant informs Landlord of its intent
to purchase the Building, Tenant may go back to the interested third party and
negotiate a sale of the Building.

 

If Landlord does not sell the Building at the end of the Term, Tenant shall have
an option to purchase the Building from Landlord, on terms and conditions
acceptable to both Landlord and Tenant.  Tennant shall have such option to
purchase the Building through the Term of this Lease, even if Landlord sells the
Building to a third party at any time during the Term.

 

ARTICLE 15.  NOTICES.  Any notice required or permitted under this Lease shall
be deemed sufficiently given or served when personally delivered (in person, by
commercial courier service, by facsimile with confirmed transmission, or
otherwise) or forty-eight (48) hours after mailed by registered or certified
mail to Tenant at the address of the Leased Premises and to Landlord at the
address then fixed for the payment of rent, and either party may by like written
notice at any time designate a different address to which notices shall
subsequently be sent.

 

ARTICLE 16.  GENERAL.  This Lease does not create the relationship of principal
and agent or of partnership or of joint venture or of any association between
Landlord and Tenant, the sole relationship between Landlord and Tenant being
that of Landlord and Tenant.  One or more waivers of any default of Tenant by
Landlord shall not be construed as a waiver of a subsequent breach of the same
covenant, term or condition.  The consent to or approval by Landlord of any act
by Tenant requiring Landlord’s consent or approval shall not waive or render
unnecessary Landlord’s consent to or approval of any subsequent similar act by
Tenant.   Each term and each provision of this Lease performable by Tenant shall
be construed to be both a covenant and a condition.  The marginal or topical
headings of the several articles, paragraphs and clauses are for convenience
only and do not define, limit or construe the contents of such articles,
paragraphs or clauses.  All preliminary negotiations and all prior written
agreements

 

8

--------------------------------------------------------------------------------


 

regarding the subject matter of this Lease are superseded and merged into and
incorporated in this Lease.  The laws of the State of Minnesota shall govern the
validity, performance and enforcement of this Lease.  The terms, covenants and
conditions hereof shall be binding upon and inure to the benefit of the
successors in interest and assigns of the parties hereto.  This Lease may be
executed in counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same written action.

 

ARTICLE 17.  QUIET ENJOYMENT.  Landlord covenants and agrees with Tenant that
upon Tenant paying the rent and performing all of the terms and conditions on
Tenant’s part to be observed and performed, Tenant may peaceably and quietly
enjoy the premises hereby leased, subject, nevertheless, to the terms and
conditions of this Lease and subject to covenants, conditions, restrictions and
easements of record, if any.

 

ARTICLE 18.  SUBORDINATION.  Tenant agrees that its interest in the Leased
Premises is and shall be subordinate to any mortgages that may hereafter be
placed upon said premises and to any and all advances to be made thereunder, and
to the interest thereon and all renewals, replacements and extensions thereof,
provided the mortgagee named in said mortgages shall agree not to disturb
Tenant’s occupancy under this Lease in the event of foreclosure if Tenant is not
in default beyond applicable periods of grace.  Tenant agrees to execute such
documents as may be reasonably required by such mortgagee to confirm the same. 
In the event that any mortgagee elects to have the Lease a prior lien to its
mortgage, then and in such event upon such mortgagee notifying Tenant to that
effect, this Lease shall be deemed prior in lien to the said mortgage, whether
this Lease is dated prior to or subsequent to the date of said mortgage.

 

ARTICLE 19.  ASSIGNMENT AND SUBLETTING.  Landlord may freely transfer the Leased
Premises, subject to this Lease, and/or assign its rights under this Lease. 
Upon any transfer of the Leased Premises, subject to this Lease, Landlord shall
be relieved of all of its obligations under this Lease.  Tenant shall not assign
this Lease or sublease all or part of the Leased Premises (voluntarily, by
operation of law or otherwise) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld.

 

ARTICLE 20.  NO RECORDING OF LEASE.  The parties agree not to record or register
this Lease.  At the request of either party, or such party’s lender, a
memorandum of this Lease in form mutually acceptable to the parties may be
recorded.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS, the Landlord and the Tenant have caused this Lease to be executed as
of the day and year first above written.

 

 

WINLAND ELECTRONICS, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

NORTECH SYSTEMS INCORPORATED

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

Lots Four (4) and Five (5), Block Three (3), EXCEPT that part of Lot 5 lying
southerly of a line parallel with and distance 201.90 feet south of the North
line of said Lot 5, Eastwood Industrial Centre, the 5 perimeter corners of which
subdivision are marked with Judicial Landmarks.

 

--------------------------------------------------------------------------------
